Opinión disidente emitida por el
Juez Asociado Señor Co-rrada del Río.
Que consideramos factores determinantes en nuestra vida la ciudadanía de los Estados Unidos de América y la aspiración a continuamente enriquecer nuestro acervo democrático en el disfrute individual y colectivo de sus derechos y prerrogativas; la lealtad a los postulados de la Constitución Federal', la convi-vencia en Puerto Rico de las dos grandes culturas del hemisfe-rio americano .... Preámbulo, Const. E.L.A., L.P.R.A., Tomo 1, ed. 1982, pág. 251.
Así dispone uno de los principios rectores de nuestra vida colectiva, el Preámbulo de la Constitución del Estado Libre Asociado, como fiel reflejo de la realidad jurídico-política en la que vivimos —la cual se encuentra enmar-cada dentro del sistema político federal de Estados Uni-dos— y que ha sido avalado por la voluntad de todos los puertorriqueños en nuestra Ley Suprema, independiente-mente de las afiliaciones político-partidistas particulares. La ciudadanía es la manifestación jurídica del vínculo que une a una persona con la comunidad política a la que per-tenece y es como consecuencia de ella que nacen los dere-chos públicos de los ciudadanos. En reconocimiento de esta realidad ineluctable, y como ocurre en todas las demás ju-risdicciones dentro del territorio de Estados Unidos, nues-trá Asamblea Legislativa ha exigido desde 1919 la ciuda-danía de la comunidad política a la que pertenecemos, Estados Unidos, a los fines de ejercer el derecho al voto en Puerto Rico. Esta exigencia encarnada en los Arts. 2.003 y 2.023 de la Ley Electoral de Puerto Rico, 16 L.P.R.A. sees. 3053 y 3073, responde a un legítimo y apremiante interés legislativo de incuestionable validez constitucional y es por ello que la persona que renuncia voluntaria y consciente-mente a la ciudadanía de Estados Unidos rompe con ese vínculo determinante en nuestra vida y con el deber de *286lealtad a la Constitución federal, autoexcluyéndose de esta manera del proceso eleccionario puertorriqueño.
Nuestro patrimonio constitucional extiende un derecho fundamental al sufragio pero, dada la envergadura particular del impacto de cada voto y la responsabilidad edifi-cante de éste, la Asambléa Legislativa procede conforme a derecho al imponer requisitos con los que debe cumplir la persona para poder ser elector.
Nuestra comunidad política, según actualmente consti-tuida por los eventos y las circunstancias de nuestra histo-ria, le debe fidelidad a Estados Unidos. Es también indu-dable que nuestra ciudadanía estadounidense es un ingrediente esencial en la formación de la identidad y del espíritu de los puertorriqueños. Esa ciudadanía nos afecta con privilegios y responsabilidades que nos coloran y que dan forma al panorama político de nuestra sociedad. La Asamblea Legislativa procede en derecho al requerir esa ciudadanía para llegar a su interés de que sea la comuni-dad política de Puerto Rico la que, a través del voto, dis-ponga lo concerniente a la elección de nuestros funciona-rios electos. Es por eso que, de conformidad con nuestra Constitución, los Arts. 2.003 y 2.023 de la Ley Electoral de Puerto Rico, supra, disponen que para ser elector en Puerto Rico se tiene que ser ciudadano de Estados Unidos. Estamos de acuerdo con la opinión que hoy emite el Tribunal en cuanto a la constitucionalidad de esas disposiciones de ley, pero disentimos vigorosamente porque la mayoría recurre a un deus ex machina para determinar que el re-currido puede ejercer el voto en Puerto Rico. En síntesis, la Mayoría arguye que la Ley Electoral de Puerto Rico no le aplica al recurrido y que éste puede votar aunque no reúna el requisito de ser ciudadano de Estados Unidos. Esto cons-tituye una flagrante usurpación del poder legislativo. Como explicamos más adelante, esa perspectiva es contra-ria a las reglas de hermenéutica, las que nos obligan a examinar lo expuesto explícitamente en el estatuto para determinar su aplicación. Nos oponemos al gimnástico in-tento de primero expresar que el requisito de ciudadanía *287de Estados Unidos de la Ley Electoral de Puerto Rico es constitucional para entonces, “de la manga”, crear una ex-cepción para poder aplicársela al recurrido. La Mayoría en su opinión parece considerar lo explícitamente expuesto en la ley un obstáculo que puede sobrepasarse mediante un caso omiso a esas reglas que han regido nuestra interpre-tación estatutaria. La opinión falla, además, al no recono-cer el efecto jurídico de la renuncia expatriante del recu-rrido, y cómo éste, por sus propios actos, es un “extranjero” a los fines electorales. Entre otros errores, la opinión de la Mayoría presenta una tesis, no legal sino ideológica, sobre los confines jurídicos del Estado Libre Asociado y el lla-mado “pacto bilateral”. En un débil intento de justificar esta controvertible e innecesaria discusión, la Mayoría apunta a la conveniencia de analizar las facultades de la Asamblea Legislativa de Puerto Rico para regular los pro-cesos electorales. El argumento de la Mayoría resulta ab-surdo, dedicándose una tercera parte de la opinión a la consideración del “status político” para sostener el poder de Puerto Rico para legislar en materia electoral, cuando ésta es una facultad que se encuentra expresamente esta-blecida en la See. 4 del Art. YI de la Constitución del Es-tado Libre Asociado, L.P.R.A., Tomo 1, y que ha sido reco-nocida por el Tribunal Supremo de Estados Unidos en Rodriguez v. Popular Democratic Party, 457 U.S. 1 (1982). Este poder de legislar para exigir la ciudadanía de Estados Unidos para votar es uno que ejerce Puerto Rico desde 1919, al promulgarse la primera ley electoral luego que el Congreso nos concedió la ciudadanía de Estados Unidos en 1917.
Más aún, la discusión mayoritaria sobre el particular ignora el historial legislativo congresional sobre la Ley Pub. Núm. 600 de 3 de julio de 1950 (64 Stat. 314) Docu-mentos Históricos, L.P.R.A., Tomo 1, y la jurisprudencia del Tribunal Supremo de Estados Unidos, entre otros, Califano v. Torres, 435 U.S. 1 (1978), y Harris v. Rosario, 446 U.S. 651 (1980), los cuales reflejan claramente que el status territorial de la isla permaneció inalterado luego de la *288aprobación de la Constitución de 1952, y que Puerto Rico continúa sujeto a los poderes del Congreso bajo la Cláusula Territorial. Por ello consideramos que la tesis “estadolibris-ta” esbozada por la Mayoría en su opinión constituye una innecesaria manifestación política propugnada utilitaria-mente en la víspera de una posible consulta plebiscitaria.
Sin embargo, el “malabarismo jurídico” que realiza la Mayoría al reconocerle el derecho al voto en Puerto Rico a una persona que ha renunciado voluntariamente a la ciu-dadanía y la nacionalidad estadounidenses es el mayor error en el cual incurre la opinión del Tribunal. Con la ratificación del Tratado de París, y el consiguiente traspaso de soberanía, el deber de lealtad a la Corona española se transfirió a Estados Unidos, por lo que conforme al Dere-cho Internacional Público y la legislación federal, la nacio-nalidad (nationality) de los puertorriqueños pasó de espa-ñola a estadounidense. Véase Gonzales v. Williams, 192 U.S. 1 (1904). De esta manera, aún la ciudadanía puerto-rriqueña creada por el Acta Foraker, 31 Stat. 77, Documen-tos Históricos, L.P.R.A., Tomo 1, se encontraba insepara-blemente unida a la nacionalidad (nationality) esta-dounidense; al concedérsele la ciudadanía de Estados Unidos a los puertorriqueños en 1917, la ciudadanía de Puerto Rico no tiene, para fines electorales, otro alcance que no sea el de domicilio y residencia. Reconocer el dere-cho al voto en Puerto Rico a un no nacional de Estados Unidos en virtud de una cuestionable soberanía de la fór-mula política del Estado Libre Asociado, excede el límite de poderes locales de autogobierno conferidos por la Ley Púb. Núm. 600, supra, y atenta contra la naturaleza de nuestra relación con Estados Unidos según se establece en la Ley de Relaciones Federales la cual refleja inequívocamente que Puerto Rico continúa siendo una posesión territorial de Estados Unidos. Véase el Art. 4 de la Ley de Relaciones Federales con Puerto Rico, L.P.R.A., Tomo 1.
Invocando un imaginario ámbito de soberanía que es privativo para el Estado Libre Asociado de Puerto Rico, libre de la autoridad superior del Congreso, que a veces se *289asemeja paradójicamente a la soberanía de los estados fe-derados y otras aparenta sugerir la soberanía de una espe-cie de república asociada, la Mayoría proclama una ciuda-danía puertorriqueña con vida propia y desligada de la estadounidense de manera que toda persona nacida en Puerto Rico que haya renunciado a la nacionalidad y ciu-dadanía estadounidenses puede permanecer en Puerto Rico ejerciendo a plenitud sus derechos políticos. Este re-sultado, dimanante de un análisis de alto contenido ideo-lógico político es insostenible dentro de nuestra actual re-lación con Estados Unidos e irreconciliable con la condición de ciudadanos estadounidenses que ostentamos desde 1917.
La ciudadanía puertorriqueña contenida en el Acta Fo-raker, supra, y consecuentemente reflejada por nuestro Có-digo Político, no sobrevivió a las doscientas ochenta y ocho (288) personas que conforme a lo dispuesto por la See. 5 del Acta Jones, 39 Stat. 953, Documentos Históricos, See. 5, L.P.R.A., Tomo 1, hicieron una declaración jurada a los efectos de preservar su condición política y hacer valer su oportunidad de no convertirse en ciudadanos de Estados Unidos dentro del término específico de seis (6) meses pos-teriores al 2 de marzo de 1917, fecha en la que entró en vigor la referida ley. La intención del Legislador federal claramente consistía en que una vez hubiese transcurrido dicho término, la opción de poseer con exclusividad la ciu-dadanía de Puerto Rico se cerró irremediablemente a los demás puertorriqueños que no quisieron o no pudieron ejercer dicha facultad reconocida en la ley, por lo que el resultado alcanzado por el Tribunal es una artificiosa y acomodaticia interpretación que tergiversa la inequívoca voluntad congresional.
Nótese, además, que contrario a la situación de una persona que renuncia a la ciudadanía y a la nacionalidad es-tadounidenses, las doscientos ochenta y ocho (288) perso-nas que optaron por permanecer como ciudadanos de Puerto Rico en 1917 continuaron siendo también naciona-les de Estados Unidos, sujetos al deber de fidelidad hacia *290dicha nación, y siendo beneficiarios de su protección. Es por ello que la ciudadanía puertorriqueña contenida en el Acta Foraker, supra, es inaplicable a una persona que na-cida en Puerto Rico con posterioridad a 1917, haya renun-ciado a su nacionalidad estadounidense. Por ello, carece de seriedad la afirmación mayoritaria sobre la vigencia de la ciudadanía puertorriqueña contenida en la See. 7 del Acta Foraker, supra, L.P.R.A. Tomo 1, en cuanto ésta no fue re-cogida por la vigente Ley de Relaciones Federales con Puerto Rico. El reconocimiento de esta ciudadanía puerto-rriqueña, separada de la ciudadanía de Estados Unidos, contraviene además toda la legislación federal sobre la ciu-dadanía de Puerto Rico y de Estados Unidos en la isla, toda vez que en 1927 el Congreso enmendó el Acta Jones, a los fines de definir el término “ciudadano de Puerto Rico” de la manera siguiente:
Todos los ciudadanos de los Estados Unidos que han residido, o que en lo sucesivo residieren, en la isla por un año, serán ciudadanos de Puerto Rico .... See. 2 de la Ley de Relaciones Federales con Puerto Rico, L.P.R.A., Tomo 1, ed. 1982, pág. 218.(1)
Queda así confirmada la naturaleza domiciliaria de la ciudadanía puertorriqueña y la inseparable unión entre ésta y la ciudadanía estadounidense.
La opinión mayoritaria es también irreconciliable con la Ley de Inmigración y Nacionalidad de 1952 (8 U.S.C. see. 1402), en la medida en que le reconoce derechos políticos a un expatriado {alien) dentro del territorio estadounidense, lo cual constituye no sólo una invasión a un campo ocupado por el Congreso sino que interfiere con uno de los ámbitos más amplios del poder congresional de acuerdo con lo dis-puesto por el Tribunal Supremo de Estados Unidos; esta-blecer una regla uniforme de naturalización como expresa-*291mente lo reconoce la See. 8 del Art. I de la Constitución de Estados Unidos, L.P.R.A., Tomo 1.
Más aún, como discutiremos extensamente en el Acápite VIII de nuestra opinión, a la luz de lo resuelto en Jolley v. Immigration and Naturalization Service, 441 F.2d 1245, 1249 (5to Cir. 1971), la renuncia a la ciudadanía y nacio-nalidad de Estados Unidos representa también una renun-cia a la ciudadanía de Puerto Ribo.
La opinión mayoritaria pretende abrir la puerta a una nueva clase de electores en Puerto Rico, la de “ciudadanos de Puerto Rico” que no son “ciudadanos de Estados Uni-dos”, a pesar de que en el Preámbulo de nuestra Constitu-ción se establece firmemente que “consideramos factores determinantes en nuestra vida la ciudadanía de los Esta-dos Unidos de América y la aspiración a continuamente enriquecer nuestro acervo democrático en el disfrute individual y colectivo de sus derechos y prerrogativas ...” (Én-fasis suplido.) Preámbulo, Const. E.L.A., supra.
Indudablemente, la opinión que hoy emite este Tribunal erosiona y debilita la ciudadanía americana de todos los puertorriqueños, al aceptar como miembros de la “comuni-dad política” con derecho al voto a personas que no osten-tan dicha ciudadanía.
Ello resulta un absurdo cuando en el plebiscito de 1967 se definió el Estado Libre Asociado y así se le presentó esta fórmula al pueblo, como basado en “[l]a inviolabilidad ... de la unión permanente entre Puerto Rico y Estados Unidos” y en “el indisoluble vínculo de la ciudadanía de Estados Unidos”. 1966 Leyes de Puerto Rico 95. La opinión que hoy emite este Tribunal, en la que admite como miembros de la “comunidad política” a electores que no son ciudadanos de Estados Unidos, viola el Preámbulo de la Constitución de Puerto Rico y es contraria a la definición del Estado Libre Asociado predicado sobre la indisolubilidad de la ciudada-nía de Estados Unidos, por lo que constituye un engaño monumental y uno de los errores más graves en la historia de nuestro Alto Foro.
*292I
El recurrido Juan Mari Brás, abogado y destacado líder político, nació el 2 de diciembre de 1927 en la ciudad de Mayagüez, Puerto Rico. Como persona nacida dentro de los confines territoriales de nuestra isla para dicha fecha, el licenciado Mari Brás nació ciudadano de Estados Unidos. El recurrido retuvo esa ciudadanía y gozó de los derechos brindados por ésta hasta que renunció voluntariamente a ella el 11 de julio de 1994. Luego de su renuncia a la ciu-dadanía de Estados Unidos, el recurrido regresó a Puerto Rico, donde continúa residiendo.
El 15 de mayo de 1996 la Dra. Miriam Ramírez de Fe-rrer, aquí recurrente, presentó, ante la Junta de Inscrip-ción Permanente del Precinto 38 de Mayagüez (en ade-lante la J.I.P.), el Formulario R-001-95 provisto por la Comisión Estatal de Elecciones (en adelante la C.E.E.). Mediante ese formulario, la recurrente solicitó la recusa-ción del recurrido del cuerpo electoral. Acompañando el for-mulario de recusación, la recurrida presentó una declara-ción jurada en la que señala que el recurrido ya no es ciudadano de Estados Unidos, lo que, según el Art. 2.003 de la Ley Electoral de Puerto Rico, supra, le impide ejercer el voto en Puerto Rico.
La J.I.P. recibió la recusación y expidió el correspon-diente emplazamiento para que la recusante lo hiciera lle-gar al recurrido. La recusante diligenció el emplazamiento personalmente y así lo notificó a la J.I.P. Sin embargo, pos-teriormente, la recusante se percató de que el emplaza-miento de la recusación yacía inválido por no haber sido diligenciado por una persona distinta. Ante esa situación, la recusante acudió de nuevo a la J.I.P., de la cual recibió un segundo emplazamiento, que se diligenció debidamente y dentro del término reglamentario.
Como parte del procedimiento de recusación, el 4 de ju-nio de 1996 se celebró una vista ante la Comisión Local de la C.E.E. En esa vista el recurrido se sometió voluntaria-*293mente a la jurisdicción de dicha entidad administrativa. No obstante, ese cuerpo encontró que la recusación en con-troversia no fue notificada al recurrido debidamente, por lo que no había adquirido jurisdicción sobre éste.
Inconforme, la parte recusante, aquí recurrente, apeló el 8 de junio de 1996 a la C.E.E., la cual confirmó la deter-minación de la Comisión Local el 13 de junio de 1996.
La recurrente acudió entonces al Tribunal de Primera Instancia, Sala Superior de San Juan (Hon. Ángel G. Her-mida, Juez), el 21 de jimio de 1996, para solicitar revisión judicial. Ese escrito fue enmendado el 8 de agosto de 1996.
El 25 de septiembre de 1996, el recurrido presentó ante ese foro un escrito denominado “Memorando de Derecho del Ciudadano Puertorriqueño Juan Mari Brás”, en el que fundamentó su oposición a la recusación. En éste el recu-rrido argüyó que el aludido Art. 2.003 de la Ley Electoral de Puerto Rico requiere que la persona sea ciudadano de Estados Unidos o de Puerto Rico para poder ejercer el voto. El recurrido reclamó ser ciudadano de Puerto Rico y que, por lo tanto, ese artículo le permite votar en la Isla. Como segundo argumento, el recurrido sostuvo que el interpretar ese artículo a los efectos de que los “ciudadanos puertorri-queños” que no sean nacionales estadounidenses no pue-den votar, contravendría los derechos constitucionales básicos.
El 4 de octubre de 1996 el Tribunal de Primera Instan-cia invitó al Secretario de Justicia del Estado Libre Aso-ciado de Puerto Rico a expresar su posición, ya que la con-troversia giraba en torno a la constitucionalidad de los Arts. 2.003 y 2.023 de la Ley Electoral de Puerto Rico, supra. El Secretario de Justicia compareció el 14 de octu-bre de 1996, representado por el Procurador General, en defensa de la constitucionalidad del estatuto.
El Tribunal de Primera Instancia dictó sentencia el 21 de octubre de 1996, mediante la cual declaró la inconstitu-cionalidad de los Arts. 2.003 y 2.023 de la Ley Electoral de *294Puerto Rico, supra.(2) El Tribunal a quo reconoció al recu-rrido como “ciudadano de Puerto Rico” de acuerdo con su interpretación de los derechos naturales que encontró exis-tentes y aplicables. Copia de la notificación de la sentencia fue archivada en autos ese mismo día.
Ante el dictamen del Tribunal de Primera Instancia, tanto la C.E.E. como la recurrente presentaron, oportuna-mente, sendas peticiones de certiorari ante el Tribunal de Circuito de Apelaciones, Región Judicial de San Juan, el 24 de octubre de 1996 y el 25 de octubre de 1996, respectiva-mente. Además, el 24 de octubre de 1996 la C.E.E. pre-sentó una petición de certificación ante este Tribunal. En vista de dicho recurso, emitimos resolución el 25 de octubre de 1996 mediante la cual expidió el auto de certificación solicitado. El 28 de octubre de 1996 la recurrente presentó ante nos una moción solicitando la consolidación de la cer-tificación expedida con su recurso, el cual estaba aún pen-diente ante el Tribunal de Circuito de Apelaciones. Orde-namos la consolidación mediante resolución emitida el 1ro de noviembre de 1996.
Los recursos consolidados han sido perfeccionados, pre-sentando sus alegatos tanto las partes como el Estado interventor. Al respecto de esta controversia celebramos una vista oral el 14 de abril de 1997. Nos encontramos en posición de disponer del recurso y procedemos a hacerlo.
i — I
Las controversias legales que surgen de una contienda electoral deben ser estudiadas y resueltas por los tribuna-les con fundamentos jurídicos sin el apasionamiento natural que implica el evento electoral, sin ataques a la capaci-*295dad e integridad de los miembros de la Judicatura, sin diatribas y estridencias, y con .el decoro correspondiente. Granados v. Rodríguez Estrada V, 127 D.P.R. 1, 6 (1990); P.P.D. v. Admor. Gen. de Elecciones, 111 D.P.R. 199 (1981), y P.P.D. v. Barreto Pérez, 110 D.P.R. 376 (1980).
Por ende, no le compete a este Tribunal deliberar sobre las razones que llevaron al recurrido a renunciar a su ciudadanía. Nuestra potestad nos limita a concentrar nuestra evaluación a los efectos jurídicos de tal renuncia. Por ello es necesario determinar primero si el recurrido efectuó su expatriación debidamente.
En Afroyim v. Rusk, 387 U.S. 253 (1967), el Tribunal Supremo de Estados Unidos dispuso que el ciudadano es-tadounidense tiene el derecho constitucional de retener esa ciudadanía hasta que la renuncie voluntariamente^(3)
In our country the people are sovereign and the Government cannot sever its relationship to the people by taking away their citizenship. Afroyim v. Rusk, supra, pág. 257.
Del derecho de retener la ciudadanía de Estados Unidos hasta que ésta se renuncie voluntariamente se deriva que el ciudadano cuenta con la potestad de renunciar a esa condición. Este es el derecho a la expatriación. Véase Davis v. District Director, Immigration and Naturalization Service, supra, pág. 1180, afirmado sin opinión, 652 F.2d 195 (Cir. D.C. 1981), certiorari denegado, 454 U.S. 942 (1981), y Jolley v. Immigration and Naturalization Service, supra, pág. 1249, esc. 6, cert. denegado, 404 U.S. 946 (1971). El Tribunal Supremo federal ha indicado que la renuncia vo-luntaria es la única manera mediante la cual se puede per-der la ciudadanía de Estados Unidos.(4)
*296La capacidad para renunciar a la ciudadanía de Estados Unidos es un derecho del cual gozan todos los ciudadanos. Como para todos los derechos constitucionales renuncia-bles, la renuncia a la ciudadanía requiere una intención voluntaria, compuesta por un verdadero consentimiento. Véanse: Vance v. Terrazas, 444 U.S. 252, 263 (1980), y A.G. James, Cult-Induced, Renunciation of United States Citizenship: The Involuntary Expatriation of Black Hebrews, 28 San Diego L, Rev. 645, 659 (1991).
El Tribunal Supremo de Estados Unidos ha interpre-tado que la Constitución federal le prohíbe al Congreso federal adoptar leyes que despojen a un ciudadano de esa condición sin su consentimiento,(5) pero ese cuerpo legisla-tivo sí puede establecer el procedimiento que ha de ser em-pleado por un ciudadano para hacer constar jurídicamente su renuncia. Vance v. Terrazas, supra, págs. 264-267, y T. Alexander Aleinkoff, Theories of Loss of Citizenship, 84 Mich. L. Rev. 1471, 1481-1483 (1986). Reconociendo ese derecho, las leyes federales pertinentes contienen el propó-sito de respetar y reconocer la decisión del renunciante de autodespojarse de su ciudadanía.
Las leyes federales han establecido el procedimiento que un ciudadano de Estados Unidos debe seguir para re-nunciar a su ciudadanía. Para su renuncia, el recurrido siguió esos procedimientos. Específicamente, llevó a cabo los trámites señalados por la Sec. 1481(a)(5) de la Ley de Inmigración y Nacionalidad de 1952, según enmendada, (The Immigration and Nationality Act).(6) En su sección pertinente, esa ley dispone:
(a) A person who is a national of the United States whether by birth or naturalization, shall lose his nationality by volun*297tarily performing any one of the following acts with the intention of relinquishing United States nationality-—
(5) making a formal renunciation of nationality before a diplomatic or consular officer of the United States in a foreign state, in such form as may be prescribed by the Secretary of State ... 8 U.S.C. sec. 1481(a)(5) (1988).
. El reglamento aplicable a esa ley dispone lo siguiente en la parte pertinente:

Sec. 50.50 Renunciation of Nationality

(a) A person desiring to renounce his U.S. nationality under section 349(a)([5]) of the Immigration and Nationality Act shall appear before a diplomatic or consular officer of the United States in the manner and form prescribed by the Department. 22 C.F.R. sec. 50.50 (1988). -
A tenor con lo anterior, el Departamento de Estado federal ha establecido el procedimiento que ha de regir para el procedimiento de expatriación. Ese procedimiento con-tiene cuidadosos mecanismos para asegurar la competen-cia, la capacidad y el libre consentimiento del renunciante a la ciudadanía. Ver 7 Foreign Affairs Manual, 1984, págs. 1251-1253.
Para acatar ese procedimiento, se requiere de los oficia-les encargados en las embajadas o consulados que le expli-quen al renunciante las consecuencias resultantes de su expatriación. Luego de esa concienzuda explicación de lo que conlleva la renuncia de la nacionalidad, se le requiere al renunciante firmar una declaración jurada en presencia del oficial diplomático y dos (2) testigos. Mediante esa de-claración jurada, el renunciante también expresa, en deta-lle, que renuncia voluntariamente a la ciudadanía; que está consciente de que esa renuncia tiene como consecuen-cia el que se le considere extranjero a Estados Unidos, y que se le apercibe de las repercusiones de su renuncia.
Por último, tras este oficial diplomático cerciorarse de que la decisión es tomada de manera voluntaria, inteli-gente y con conocimiento de sus implicaciones, se le re-quiere al renunciante pronunciar un juramento solemne, *298el cual expresa la voluntad del expatriante de renunciar a su ciudadanía estadounidense y a todos los derechos, pri-vilegios, y obligaciones. Sobre ese juramento se ha enten-dido que “[a] voluntary oath of renunciation is a clear statement of desire to relinquish United States citizenship [...]” Davis v. District Director, Immigration and Naturalization Service, supra, pág. 1181.
Después que el renunciante tramita estos procedimien-tos, el oficial diplomático encargado prepara un certificado de pérdida de ciudadanía (Certificate of Loss of Citizenship). Véase 22 C.F.R. sec. 50.50(b) (1988). Ese cer-tificado explica, en términos generales, los hechos del caso, detallando los procedimientos administrados y hace cons-tar la renuncia de ciudadanía efectuada. Ese certificado y demás documentos complementarios son entonces envia-dos al Departamento de Estado de Estados Unidos. 18 U.S.C. see. 1501.
De la prueba presentada ante el tribunal de instancia(7) se desprenden los siguientes hechos relacionados al proce-dimiento seguido en el caso de autos. Para tramitar su ex-patriación, el recurrido acudió a la Embajada de Estados Unidos en Caracas, Venezuela, el 11 de julio de 1994, donde voluntaria y formalmente llevó a cabo el procedi-miento correspondiente. En la embajada, el recurrido firmó los documentos requeridos por el Departamento de Estado de Estados Unidos y le entregó al Oficial Consular encar-gado una copia de una declaración jurada, preparada el 19 de noviembre de 1993, en la cual declaraba renunciar a la ciudadanía estadounidense, mientras reclamaba ser un “ciudadano de Puerto Rico”.
Para tramitar su expatriación, el recurrido firmó un do-cumento titulado Statement of Understanding, en el cual declaró que ejercía voluntariamente su derecho a la expa-triación de Estados Unidos; que estaba consciente de que se convertiría en un extranjero {alien) respecto a Estados *299Unidos, sujeto como tal a las leyes sobre entrada y control de extranjeros; que de no poseer la nacionalidad de otro país al momento de su renuncia a la estadounidense, se convertiría en una persona sin Estado (stateless person), lo que podría ocasionarle impedimentos en viajar de país a país, y que llevaba a cabo su expatriación luego de habér-sele explicado sus repercusiones por los oficiales consula-res pertinentes.(8)
Ese mismo 11 de julio, finalizados los trámites de expa-triación, el Cónsul emitió el correspondiente certificado de pérdida de la ciudadanía de Estados Unidos. Ese certifi-cado contiene el sello oficial y cumple con los requisitos procesales pertinentes. Posteriormente, el 22 de noviembre de 1995, el Director de la Oficina de Asuntos Consulares (Office of Citizens Consular Affairs) del Departamento de Estado federal aprobó dicha renuncia expatriante.
En cuanto a la prueba sobre la voluntariedad de la pér-dida de la ciudadanía estadounidense del recurrido, cabe señalar que existe una presunción aplicable de que la persona que renuncia a la ciudadanía de Estados Unidos lo hace voluntariamente. 8 U.S.C. sec. 1481(b). Véase, tam-bién, Vance v. Terrazas, supra. Aunque esa presunción es controvertible, en ningún momento de la trayectoria del caso de autos surge que el acto expatriante del recurrido no fuera voluntario.
Por los fundamentos expuestos, concluimos que el recu-rrido ha demostrado su intención específica de renunciar a su nacionalidad estadounidense y que con esa voluntad llevó a cabo debidamente los procedimientos pertinentes para efectuarla. Por lo tanto, estamos obligados a recono-cer la renuncia del recurrido a su ciudadanía, así como sus consecuencias. Más allá, nuestro deber se extiende a ase-gurar que el recurrido goce de todos los derechos como persona y las protecciones que no requieran la ciudadanía de Estados Unidos. El reverso de esa moneda también le *300afecta al recurrido. Al expatriarse, éste perdió su reclamo a aquellos derechos que anteriormente disfrutaba, pero que dependen de su condición de ciudadano estadounidense.
rH 1 — I
La Constitución de Estados Unidos le confiere a los es-tados la determinación de quién podrá ejercer el voto, tanto para los efectos de las elecciones estatales como para las federales.(9) A tales efectos, el Art. I, Sec. 2 de la Deci-moséptima Enmienda de la Constitución federal dispone:
The House of Representatives shall be composed of Members chosen every second Year by the People of the several States, and the Electors in each State shall have the Qualifications requisite for Electors of the most numerous Branch of the State Legislature. (Énfasis suplido.) Emda. XVII, Const. EE. UU., Art. I, Sec. 2, pág. Lili.
La capacidad de reglamentar lo relativo a los comicios electorales, concedida por la Constitución federal a los es-tados, ha sido reiteradamente reconocida por el Tribunal Supremo federal. Véanse: Dunn v. Blumstein, 405 U.S. 330, 336 (1972); Kramer v. Union School District, 395 U.S. 621, 625 (1969); Katzenbach v. Morgan, 384 U.S. 641, 647 (1966); Gray v. Sanders, 372 U.S. 368, 379 (1963), y Lassiter v. Northampton Election Bd., 360 U.S. 45, 50 (1959).
El Tribunal Supremo federal ha reconocido que es pro-vincia de cada estado la determinación de quién podrá ser elector en su jurisdicción. Marston v. Lewis, 410 U.S. 679 (1973); Burns v. Fortson, 410 U.S. 686 (1973); Evans v. Cornman, 398 U.S. 419 (1970); McDonald v. Board of Election, 394 U.S. 802, 807 (1969); Carrington v. Rash, 380 *301U.S. 89 (1965), y Harman v. Forssenius, 380 U.S. 528 (1965).
En Rodriguez v. Popular Democratic Party, supra, pág. 8, el Tribunal Supremo de Estados Unidos reconoció que la Asamblea Legislativa de Puerto Rico tiene la potestad de reglamentar el derecho al voto, aunque Puerto Rico no sea un estado.
Por lo tanto, la determinación de quiénes pueden ejercer el voto en Puerto Rico le compete a la Asamblea Legislativa. Reiteradamente hemos reconocido la potestad legislativa de reglamentar los procedimientos electorales. Véanse: P.R.P. v. E.L.A., 115 D.P.R. 631 (1984); P.S.P., P.P.D., P.I.P. v. Romero Barceló, 110 D.P.R. 248, 256 (1980), y P.N.P. v. Tribunal Electoral, 104 D.P.R. 741, 744 (1976).
El Art. 2.003 de la Ley Electoral de Puerto Rico, supra, establece los requisitos con los que el elector debe cumplir para ejercer esa función.

See. 3053. Requisitos del Elector

Será elector de Puerto Rico todo ciudadano de los Estados Unidos de América y de Puerto Rico domiciliado en la Isla que, a la fecha de una elección haya cumplido los diez y ocho (18) años de edad, esté debidamente calificado con antelación a la misma, y no se encuentre legalmente incapacitado para votar. (Énfasis suplido.) 16 L.P.R.A. see. 3053.
Esa disposición, declarada inconsistente con nuestra Constitución por el tribunal a quo establece taxativamente que uno de los requisitos para poder ejercer el voto en Puerto Rico es el ser ciudadano de Estados Unidos.
El otro artículo declarado inconstitucional por el tribunal de instancia enfatiza la importancia del claro propósito de la Ley Electoral de Puerto Rico de que los electores sean ciudadanos de Estados Unidos. El Art. 2.023, supra, así lo establece, de forma explícita, al señalar la primera causa para solicitar que se le prive a una persona del voto.

See. 3073. Procedimiento de Recusación

Para que se proceda a la eliminación de un elector que apa-rezca en la lista de peticiones de inscripción, deberá presen-*302tarse ante el Presidente de la Comisión Local de Elecciones una solicitud de exclusión de dicho elector, por uno o mas de los siguientes fundamentos:
(a) Que el elector no es ciudadano de los Estados Unidos de América. (Énfasis suplido.) 16 L.P.R.A. sec. 3073(a).
Nuestro Código Civil nos guía en la interpretación del contenido de los Arts. 2.003 y 2.023 de la Ley Electoral de Puerto Rico, supra. Las disposiciones de los mencionados artículos de la Ley Electoral de Puerto Rico contienen un lenguaje clarísimo que no está sujeto a la libre interpreta-ción de su contenido.(10) Es evidente e incontrovertible que la Asamblea Legislativa ha consagrado que el elector en Puerto Rico sea ciudadano de Estados Unidos.
No obstante, en contra de la expresa intención legisla-tiva del Art. 2.003, supra, el recurrido arguye que por “ciu-dadano de los Estados Unidos de América y de Puerto Rico”, el estatuto intenta declarar que cualquiera de las ciudadanías aludidas satisfacen el requisito para el voto. No le asiste la razón.
Subrayamos, como cuestión de construcción gramatical, que la Asamblea Legislativa empleó la conjunción “y” en el Art. 2.003 de la Ley Electoral de Puerto Rico, supra, lo que significa que el elector en Puerto Rico debe ser, como requi-sito mínimo, poseedor de ambas ciudadanías. Si la Legis-latura hubiese querido que cualquiera de las “ciudadanías” concedieran el derecho al voto, hubiera establecido que el contar con una de las ciudadanías mencionadas concede el sufragio, irrespectivamente de tener o no la otra. En los términos más simples, si ese hubiera sido el cometido de la Asamblea Legislativa, ésta hubiera utilizado la conjunción “o” en vez de la “y”.(11)
*303Por otra parte, el Art. 2.023, supra, al establecer los fundamentos para las recusaciones del elector, menciona la falta de la ciudadanía de Estados Unidos como uno de ellos, sin mencionar la falta de la ciudadanía de Puerto Rico. Los artículos de la Ley Electoral de Puerto Rico en cuestión son ciertamente congruentes en su intención de requerir la ciudadanía de Estados Unidos para poder ser elector.
R.E. Bernier y J.A. Cuevas Segarra, en su obra Aproba-ción e interpretación de las leyes de Puerto Rico, 2da ed., San Juan, Pubs. J.T.S., 1987, explican de la siguiente ma-nera la regla de hermenéutica aplicable a la interpretación de diferentes artículos de una misma ley. -
Es un principio fundamental en la interpretación estatutaria que todo (cada parte) del estatuto debe ser considerado para determinar el significado de cada una de sus partes. Con ello se persiguen dos propósitos: aclarar ambigüedades y hacer de la ley un todo armónico y efectivo. Esto significa que toda ley debe ser examinada y comparadas sus partes, de suerte que sean hechas consistentes y tengan efecto. Para ello, deben interpre-tarse las diferentes secciones, las unas en relación con las otras, completando o supliendo lo que falte o sea oscuro en una con lo dispuesto en la otra, procurando siempre dar cumplimiento al propósito del legislador. (Enfasis suplido.) Bernier y Cuevas Segarra, op. cit., pág. 315. Véase, también, Martínez Reyes v. Tribunal Superior, 104 D.P.R,. 407, 410-411 (1975); Carr v. Nones, 98 D.P.R. 236, 245 (1970); Pueblo v. Pérez Escobar, 91 D.P.R. 10, 19 (1964); Orta v. Registrador, 60 D.P.R. 789, 793 (1942).
Podemos resumir el principio de interpretación estatu-taria descrito de la forma siguiente: “No se pueden tomar *304aisladamente los distintos apartados de la ley, sino que deben tomarse todos en conjunto, o sea íntegramente.” Bernier y Cuevas Segarra, op. cit., pág. 315.(12)
Es menester señalar, además, que otro artículo de la propia Ley Electoral de Puerto Rico dispone que para que una persona pueda inscribirse como elector en Puerto Rico deberá ser ciudadano de Estados Unidos. El Art. 2.007(f) señala:

See. 3057. Petición de Inscripción

Todo peticionario de inscripción comparecerá personalmente a un local de inscripción en el precinto de su domicilio ... y ... consignará bajo juramento, la siguiente información:
(f) Si es ciudadano de los Estados Unidos. (Énfasis suplido.) 16 L.P.R.A. sec. 3057(f).
De manera que, aun si existiera confusión sobre lo que requiere el Art. 2.003, supra, para ser elector, en lo que concierne a la conjunción “y”> debemos interpretar dicho artículo a la luz de lo dispuesto por los Arts. 2.007 y 2.023 de la misma ley, supra.
*305El desarrollo de las leyes electorales de Puerto Rico es significativo en demostrar que la intención de la Ley Electoral de Puerto Rico es que se requiera la ciudadanía de Estados Unidos para ejercer el voto, según lo indican ex-plícitamente los Arts. 2.003, 2.007 y 2.023 de esa ley, supra. El antecesor jurídico de la vigente ley electoral es la Ley Núm. 9 de 25 de junio de 1919, Leyes de Puerto Rico, pág. 531, conocida como la Ley Electoral y de Inscripcio-nes, la cual en su See. 4 disponía:
Sección 4. — Las elecciones se celebrarán con libertad e igual-dad y todo varón, ciudadano de los Estados Unidos, cuyo nom-bre constare en la lista de inscripciones, según lo que más ade-lante se dispone, deberá votar en el distrito municipal en que reside.
El requisito de la ciudadanía de Estados Unidos se rei-teró en la Sec. 15 de esa ley. Disponía esa sección:
Sección 15. — Todo varón, ciudadano de los Estados Unidos, de veinte y un años de edad o más, el día de las elecciones, que no estuviere legalmente incapacitado y que hubiere residido durante un año, con antelación a la fecha de las elecciones, en el municipio donde se celebre la elección, deberá votar en el precinto electoral donde estuviere inscrito su nombre .... (Enfa-sis suplido.) 1919 Leyes de Puerto Rico 537.
Nótese que la Ley Electoral y de Inscripciones requería la ciudadanía de Estados Unidos para poder ejercer el voto en Puerto Rico, sin disponer excepciones a esa norma ni hacer referencia alguna a la “ciudadanía de Puerto Rico”. Las subsiguientes enmiendas a la Ley Electoral y de Ins-cripciones reafirmaron con firmeza ese requisito. Véanse: la Sec. 15 de la Ley Núm. 15 de 12 de mayo de 1920, Leyes de Puerto Rico, pág. 103; las Secs. 15 y 23 de la Ley 27 de 18 de abril de 1929, Leyes de Puerto Rico, pág. 181; la See. 5 de la Ley Núm. 4 de 23 de marzo de 1935, Leyes de Puerto Rico, pág. 147 (extendiéndole el voto a la mujer); la Sec. 15 de la Ley Núm. 9 de 23 de marzo de 1939, Leyes de Puerto Rico, pág. 309; la Sec. 15 de la Ley Núm. 115 de 12 de mayo de 1943, Leyes de Puerto Rico, pág. 333; la Sec. 15 *306de la Ley Núm. 48 de 31 de julio de 1947, Leyes de Puerto Rico, pág. 215; la Sec. 15 de la Ley Núm. 3 de 5 de octubre de 1965, Leyes de Puerto Rico, pág. 75. Véase, también, la See. 9 de la ley adoptada para la celebración de una con-sulta plebiscitaria sobre el status político de Puerto Rico, Ley Núm. 95 de 21 de junio de 1960, Leyes de Puerto Rico, pág. 220. En efecto, en la petición de inscripción para par-ticipar como elector en ese proceso plebiscitario se jura-mentaba ser ciudadano de Estados Unidos. Ley Núm. 95, supra, pág. 220. Además, el Código Electoral de Puerto Rico, instituido por la Ley Núm. 1 de 13 de febrero de 1974, Leyes de Puerto Rico, pág. 3, en su Art. 4-002 requiere ser ciudadano de Estados Unidos para ser elector. Varias de estas leyes electorales fueron aprobadas luego de entrar en vigor la Constitución de Puerto Rico en 1952.
El lenguaje estatutario permaneció esencialmente in-tacto en cuanto al requisito de la ciudadanía de Estados Unidos, hasta que se adoptó el Art. 2.003 de la Ley Núm. 4, supra, que ahora es vigente. En esta ley electoral se modi-ficaron los requisitos para ser elector para requerir la ciu-dadanía de Estados Unidos y la de Puerto Rico. La evolu-ción de las leyes electorales de Puerto Rico apunta a que la interpretación de que la conjunción “y” debe ser sustituida por una "o” es incongruente con el historial legislativo de los impugnados artículos de la vigente Ley Electoral de Puerto Rico. Las previas encarnaciones de la Ley Electoral de Puerto Rico demuestran que siempre se ha requerido la ciudadanía de Estados Unidos para votar y que la adulte-ración de su letra y espíritu saca totalmente fuera de con-texto lo exigido para ejercer el voto en Puerto Rico.
Ante la clara y explícita intención del Legislador, es ob-vio que bajo el Art. 2.003, supra, se requiere ser ciudadano de Estados Unidos para ejercer el voto y que la "ciudadanía de Puerto Rico” no es suficiente para cualificar como elector. Las reglas de hermenéutica y la simple lectura del Art. 2.003, supra, prohíben la imposición de la sustitución, mediante un fíat judicial, de una conjunción en el estatuto que modificaría su significado hasta el punto de frustrar su *307letra y su espíritu. Por eso discrepamos enérgicamente de la postura de que la Ley Electoral de Puerto Rico, aunque dice requerir ambas ciudadanías, lo que quiere decir es que se requiere una nada más. Dicho parecer, de forma inexplicable, edita y reescribe el estatuto impugnado para que su lenguaje sea el conveniente al dictamen que se pretende. Nuestro sistema republicano constitucional está moldeado expresamente para repudiar el que un tribunal pueda sus-tituir e imponer su criterio particular sobre el dispuesto por la ciudadanía por medio de sus representantes en la Asamblea Legislativa cuando la letra y la intención de la ley es clara.
IV
Establecido el claro significado de los Arts. 2.003 y 2.023 de la Ley Electoral de Puerto Rico, supra, analicemos su constitucionalidad ante el marco jurisprudencial de la Constitución federal y ante los parámetros de nuestro pro-pio patrimonio constitucional.
El derecho al sufragio ha sido reconocido por el Tribunal Supremo federal como uno fundamental para una sociedad democrática. Bullock v. Carter, 405 U.S. 134 (1972); Reynolds v. Sims, 377 U.S. 533, 561-562 (1964), y Harper v. Virginia State Bd. of Elections, 383 U.S. 663 (1966). Ese Tribunal expresó en Dunn v. Blumstein, supra, pág. 336:
... [W]hen a state or the Commonwealth of Puerto Rico has provided that its representatives be elected, “a citizen has a constitutionally protected right to participate in elections on an equal basis with other citizens in the jurisdiction”.
Sin embargo, en el esquema constitucional de Estados Unidos, los ciudadanos y los extranjeros no comparten una misma posición sociopolítica. La Constitución de Estados Unidos contiene once (11) referencias a la distinción entre ciudadanos y extranjeros. Por otro lado, las enmiendas de este documento supremo prohíben la restricción del dere-cho a ejercer el voto por razones de raza, color y condición *308de servidumbre (Enmienda XV); por razón de sexo (En-mienda XEX), o por razón de edad si el votante ha llegado a los dieciocho (18) años de edad (Enmienda XXVI).
En Yick Wo v. Hopkins, 118 U.S. 356, 369 (1886), el Tribunal Supremo federal estableció firmemente que un ex-tranjero está cobijado por las protecciones brindadas por la cláusula de debido proceso de ley de la Decimocuarta En-mienda de la Constitución de Estados Unidos, supra. Véanse, también: Sugarman v. Dougall, 413 U.S. 634, 641 (1973); Graham v. Richardson, 403 U.S. 365, 371 (1971); Takahashi v. Fish Comm’n, 334 U.S. 410 (1948); Oyama v. California, 332 U.S. 633 (1948); Clarke v. Deckebach, 274 U.S. 392 (1927); Terrace v. Thomson, 263 U.S. 197 (1923); Webb v. O’Brien, 263 U.S. 313 (1923); Crane v. New York, 239 U.S. 195 (1915); Patsone v. Pennsylvania, 232 U.S. 138 (1914), y Wong Wing v. United States, 163 U.S. 228 (1896).
La protección que se extiende a los que no son ciudada-nos, sin embargo, no tiene el alcance de ofrecerles todos los derechos con los que opera la ciudadanía. Véase J.C. Dri-mmer, The Nephews of Uncle Sam: The History, Evolution, and Application of Birthright Citizenship in the United States, 9 Geo. Immigr. L.J. 667 (1995).
En Graham v. Richardson, supra, se estableció que un Estado no puede condicionar los servicios sociales que presta a base de la ciudadanía del recipiente. Además, el Tribunal Supremo federal interpretó que el papel desem-peñado por los extranjeros en nuestra sociedad califica a éstos como una minoría sujeta a las protecciones brindadas por la Constitución federal. íd., pág. 372. En esa decisión, el Tribunal Supremo indicó que las clasificaciones que se-paran a los extranjeros de los ciudadanos son “inherente-mente sospechosas”, por lo que ameritan un escrutinio estricto. Id.
No obstante el dictamen de Graham v. Richardson, supra —sólo dos (2) años más tarde, en Sugarman v. Dougáll, supra— ese Alto Foro creó una excepción a la rígida apli-cación del escrutinio estricto. Esa excepción se ha denomi-*309nado la doctrina de “función política”.(13) Esta doctrina pre-dica que la discriminación estatutaria contra los que no son ciudadanos es permisible siempre y cuando no sea ar-bitraria y contenga un interés del Estado relacionado a la creación o ejecución de su política pública.
En Sugarman v. Dougall, supra, el Tribunal Supremo federal invalidó una ley de Nueva York que dictaba que sólo los ciudadanos estadounidenses podían desempeñarse en posiciones permanentes en el servicio público de ese es-tado, luego de aplicar el escrutinio estricto al estatuto. En esa decisión el Tribunal recalcó que reconocía el interés de los estados en limitar la participación en su gobierno a aquellos que sean miembros de la “comunidad política”.
We recognize a State’s interest in establishing its own form of government, and in limiting participation in that government to those who are within “the basic conception of a political community”. Sugarman v. Dougall, supra, pág. 642, citando a Dunn v. Blumstein, supra, pág. 344.
El mismo año que se emitió Sugarman v. Dougall, supra, el Tribunal Supremo federal resolvió In re Griffiths, 413 U.S. 717 (1973), en el cual invalidó una ley del estado de Connecticut que requería la ciudadanía estadounidense para poder ejercer como abogado en esa jurisdicción. In re Griffiths, supra, sirvió de vehículo para que el Tribunal Supremo dispusiera el criterio operativo en cuanto a la constitucionalidad, bajo el escrutinio estricto, de estos es-tatutos de la manera siguiente:
In order to justify the use of a suspect classification, a State must show that its purpose or interest is both constitutionally *310permissible and substantial, and that its use of the classification is "necessary ... to the accomplishment” of its purpose or the safeguarding of its interest. (Escolios omitidos.) In re Griffiths, supra, págs. 721-722.
No obstante, en Foley v. Connelie, 435 U.S. 291 (1978), el Tribunal Supremo federal aplicó la doctrina de función política esbozada en Sugarman v. Dougall, supra, y conva-lidó el que el estado de Nueva York requiriera la ciudada-nía estadounidense para poder pertenecer a su cuerpo de policía. Véase, también, Cabell v. Chavez-Salido, supra. El Tribunal expone sus razones para no requerir la aplicación del escrutinio estricto al marco fáctico, y aplicar a su vez el escrutinio de nexo racional. Lo explica el Juez Burger en la opinión mayoritaria de Foley v. Connelie, supra, págs. 296-297:
[W]e must necessarily examine each position in question to determine whether it involves discretionary decisionmaking, or execution of policy, which substantially affects members of the political community.
The essence of our holdings to date is that although we extend to aliens the right to education and public welfare, along with the ability to earn a livelihood and engage in licensed professions, the right to govern is reserved to citizens. (Escolio omitido.)
Mediante el escrutinio de nexo racional, en Ambach v. Norwich, supra, pág. 73, el Tribunal Supremo declaró in-constitucional una ley estatal, la cual requería que los maestros de escuela pública fuesen ciudadanos de Estados Unidos.(14) Como lo expuso el Tribunal Supremo federal, *311cuando el estatuto discrimina contra los que no son ciuda-danos, pero su interés es de índole íntimamente relacio-nada con la operación del gobierno como una comunidad política, no se amerita un escrutinio tan severo. Ambach v. Norwick, supra, pág. 74.
En Foley v. Connelie, supra, pág. 296, ese Tribunal de-finió el criterio evaluativo a ser aplicado bajo la doctrina de función política:
“The State need only justify its classification by a showing of some rational relationship between the interest sought to be pro- . tected and the limiting classification.” (Énfasis suplido.)
En su opinión disidente en De Paz Lisk v. Aponte Roque, 124 D.P.R. 472, 499 (1989), el Juez Asociado Señor Negrón García explicó la doctrina de función política de la forma siguiente:
... [L]a misma propugna que los estados pueden tener un legí-timo interés en preservar para los ciudadanos ciertos puestos públicos relacionados estrechamente con el proceso de autogo-bierno o que conllevan el ejercicio de poderes importantes en la comunidad.
La doctrina de función política se ha aplicado principal-mente a casos concernientes a empleados públicos,(15) pero en Perkins v. Smith, 370 F. Supp. 134 (D. Md. 1974), con-firmado en 426 U.S. 913 (1976), un tribunal extendió la doctrina para convalidar una ley que requería la ciudada-nía de Estados Unidos para poder ser miembro de jurados estatales. Nótese que el servir como jurado no equivale a ser un empleado público, sino que la persona que labora en *312dicha función presta un servicio a la comunidad y cumple con una responsabilidad análoga a la que responde el elector. En ambos casos la persona cumple con una obliga-ción pública de brindar su tiempo, dedicación y juicio para el beneficio de la sociedad. Ante ese contexto, entendemos que la doctrina tiene un alcance más abarcador que la li-mitada aplicación a empleados públicos. La doctrina tiene su génesis en el concepto de la importancia de que el auto-gobierno se lleve a cabo por los miembros de la comunidad political(16) Los electores que cada cuatro (4) años eligen su gobierno y formulan su política pública claramente ejercen el tipo de influencia para la cual se estableció la doctrina. Es en lo pertinente al sufragio donde la doctrina de función política encuentra su perfecta operación.
... [T]he general principle [is] that some state functions are so bound up with the operation of the State as a governmental entity as to permit the exclusion from those functions of all persons who have not become part of the process of self-, government. Ambach v. Norwick, supra, págs. 73-74.
No cabe duda que el voto es uno de los ejercicios más impactantes que una persona puede realizar para afectar la composición de su gobierno y, por consiguiente, la formu-lación de la política pública de éste.
*313Por otro lado, sobre el contexto específico de que el Es-tado limite el derecho al voto a sólo los ciudadanos, es per-tinente notar que ninguna jurisdicción de Estados Unidos ha extendido a extranjeros (los que no son ciudadanos) el derecho al sufragio. G.M. Rosberg, Aliens and Equal Protection: Why Not the Right to Vote?, 75 Mich. L. Rev. 1092, 1100 (1977).
Todos los estados de la Unión, al igual que Puerto Rico, requieren de sus electores el ser ciudadanos de Estados Unidos.(17) Cuarenta y cuatro (44) estados de la Unión con-tienen expresamente en su Constitución el requisito de ciu-dadanía americana para poder votar.(18) Cuatro (4) de los seis (6) restantes contienen él requisito en sus leyes electorales.(19) La Ley Electoral del estado de Carolina del Norte provee que un elector puede ser recusado bajo el *314fundamento de que no es ciudadano americano.(20) La Constitución de Luisiana guarda silencio al respecto, pero su ley electoral contiene lenguaje que presupone la exis-tencia del requisito de ciudadanía americana. (21)
En términos generales, el Tribunal Supremo federal ha establecido la constitucionalidad de una clasificación para requerir que electores ostenten la ciudadanía estado-unidense. Nótese que en Sugarman v. Dougall, supra, pág. 647, el Tribunal Supremo federal expresó:
This Court has never held that aliens have a constitutional right to vote or to hold high public office under the Equal Protection Clause. Indeed, implicit in any of this Court’s voting rights decisions is the notion that citizenship is a permissible criterion for limiting such rights.
En Kramer v. Union School District, supra, pág. 625, el Tribunal Supremo federal invalidó un requisito de que los participantes en una votación para elegir los funcionarios de una junta de distrito escolar tengan un interés particular en los asuntos docentes particulares a esa entidad. El Tribunal Supremo federal hizo claro su criterio de que una restricción al derecho al voto requiere su estricto escrutinio. Kramer v. Union School District, supra, págs. 626-627. El demandante en ese caso era un hombre soltero que no tenía hijos, pero el Tribunal invalidó el estatuto por ser inaceptablemente amplio en su disposición. Sin embargo, el Tribunal tuvo la cautela de señalar que los esta-dos tienen la potestad constitucional de imponer requisitos razonables de ciudadanía y edad para conceder el sufragio. Véanse, también: Cipriano v. City of Houma, 395 U.S. 701 (1969), y Phoenix v. Kolodziejski, 399 U.S. 204 (1970) (en ambos, el escrutinio estricto invalidó un requisito de ser contribuyente para participar en elecciones sobre la expe-dición de bonos públicos); Salyer Land Co. v. Tulare Water *315District, 410 U.S. 719 (1973), y Ball v. James, 451 U.S. 355 (1981) (en los que requisitos de intereses particulares en la votación sobrevivieron el escrutinio), y Dunn v. Blumstein, supra, pág. 336.
Con esa infraestructura doctrinal persuasiva, pasamos a examinar lo dispuesto por los preceptos de nuestra Constitución.
y
El Art. II, Sec. 2 de la Constitución de Puerto Rico, L.P.R.A., Tomo 1, ed. 1982, pág. 261, establece el derecho al sufragio universal:
Las leyes garantizarán la expresión de la voluntad del pueblo mediante el sufragio universal, igual, directo y secreto, y pro-tegerán al ciudadano contra toda coacción en el ejercicio de la prerrogativa electoral.
Es pertinente, además, la Sec. 1 del Art. II de nuestra Constitución, L.P.R.A., Tomo 1, pág. 257:
La dignidad del ser humano es inviolable. Todos los hombres son iguales ante la Ley. No podrá establecerse discrimen alguno por motivo de raza, color, sexo, nacimiento, origen o condición social, ni ideas políticas o religiosas. ... Véase, también, Defen-dini Collazo et al. v. E.L.A., Cotto, 134 D.P.R. 28 (1993).
Relevante también para el caso de autos es la See. 7 del Art. II de nuestra Constitución, L.P.R.A., Tomo 1, ed. 1982, pág. 275, que dispone en lo pertinente:
Se reconoce como derecho fundamental del ser humano el derecho a la vida, a la libertad y al disfrute de la propiedad. ... Ninguna persona será privada de su libertad o propiedad sin debido proceso de ley, ni se negara a oersona alguna en Puerto Rico la igual protección de las leyes.
Ante estos preceptos de rango constitucional, debemos determinar el escrutinio aplicable a la presente evaluación sobre la constitucionalidad de los impugnados artículos de la Ley Electoral de Puerto Rico. Como es axiomáticamente *316sabido, existen tres (3) criterios para determinar la razo-nabilidad de una clasificación a la luz de la cláusula de la igual protección de las leyes. Estos son: el escrutinio es-tricto o examen minucioso, el intermedio y el tradicional mínimo o de nexo racional. Vélez v. Srio. de Justicia, 115 D.P.R. 533, 537 (1984), y León Rosario v. Torres, 109 D.P.R. 804, 813 (1980).
El más riguroso de estos criterios, el escrutinio estricto, se aplica ante una clasificación sospechosa. Las clasifica-ciones sospechosas son aquellas que se establecen por mo-tivo de raza, color, sexo, nacimiento, origen o condición social, ideas políticas o religiosas y nacionalidad. Rodríguez Rodríguez v. E.L.A., 130 D.P.R. 562, 582 (1992). También se utiliza este escrutinio cuando la ley infringe derechos fundamentales. Entre los derechos fundamentales se han reconocido el derecho al voto, a la libertad de culto, a la libertad de expresión, a la vida, a la protección de ley contra ataques abusivos a la honra y el derecho a la intimidad. Id., pág. 577. El escrutinio estricto presume la inconstitu-cionalidad de la ley atacada y le impone al Estado el peso de probar que ésta no es arbitraria y que constituye la medida menos onerosa de cumplir con un interés público tan apremiante que justifica la clasificación. Defendini Collazo et al. v. E.L.A., Cotto, supra; P.N.R y P.I.P. v. Rodríguez Estrada, 122 D.P.R. 490 (1988); López Vives v. Policía de P.R. 118 D.P.R. 219 (1987); Arroyo v. Rattan Specialties, Inc., 117 D.P.R. 35 (1986), y Soto v. Srio. de Justicia, 112 D.P.R. 477 (1982).
El escrutinio intermedio se utiliza cuando la clasifica-ción legislativa afecta “intereses individuales importantes, aunque no sean necesariamente fundamentales, y el uso de criterios sensitivos de clasificación, aunque no sean ne-cesariamente sospechosos”. León Rosario v. Torres, supra, pág. 814. Bajo este escrutinio se requiere que la clasifica-ción adelante un interés gubernamental legítimo y que esté sustancialmente relacionada con éste. 2 Treatise on Constitutional Law: Substance and Procedure Sec. 18.3, págs. 326-327 (1986). El escrutinio intermedio ha sido uti-*317lizado por el Tribunal Supremo de Estados Unidos en casos relativos a clasificaciones basadas en sexo, nacimiento y extranjería. Treatise on Constitutional Law, supra. En Puerto Rico nunca se ha empleado este escrutinio. Almodóvar v. Méndez Román, 125 D.P.R. 218, 254 esc. 24 (1990).
Finalmente, el escrutinio de nexo racional es el de mayor lenidad. Este se utiliza primordialmente para la legis-lación de tipo socioeconómico. Salas v. Municipio de Moca, 119 D.P.R. 625, 632 (1987); M. & B.S., Inc. v. Depto. de Agricultura, 118 D.P.R. 319, 332-333 (1987), y U.S. Brewers Assoc. v. Srio. de Hacienda, 109 D.P.R. 456, 461 (1980). Al examinar una ley bajo este escrutinio se presume su constitucionalidad. Por lo tanto, quien alega su inconstitucionalidad tiene el peso de probarla. Zachry International v. Tribunal Superior, 104 D.P.R. 267, 277 (1975). Este escrutinio dispone que una clasificación legis-lativa no será declarada inválida “a menos que sea clara-mente arbitraria y no pueda establecerse nexo racional al-guno entre la misma y un interés legítimo del Estado”. Vélez v. Srio. de Justicia, supra, pág. 538. Mediante el uso del escrutinio de nexo racional se mantendrá la constitu-cionalidad de la ley si puede concebirse razonablemente una situación de hechos que justifique la clasificación. Rodríguez Rodríguez v. E.L.A., supra, pág. 583.
Tenemos que subrayar que en De Paz Lisk v. Aponte Roque, supra, pág. 484, este Tribunal interpretó que la Asamblea Constituyente no concibió el discrimen por razón de extranjería como uno de los expresamente prohibidos por la Sec. 1 del Art. II de nuestra Constitución, supra. Entendimos en esa ocasión que el término “nacimiento” in-cluido en la aludida sección tiene el propósito de “eliminar el estigma jurídico en contra de los hijos habidos fuera de matrimonio” y no de hacer referencia a una determinación a base de la procedencia nacional del afectado.(22)
*318El término “nacimiento” mencionado no tiene que ver con controversias sobre extranjería o ciudadanía, ya que los miembros de la Asamblea Constituyente expresaron su consternación de que la sección aludida se malinterpretara como que establecía que “ ‘las personas nacidas fuera de Puerto Rico’ ” debían recibir también las protecciones brindadas. De Paz Lisk v. Aponte Roque, supra, pág. 485; 2 Diario de Sesiones de la Convención Constituyente, supra, pág. 1375, y 4 Diario de Sesiones de la Convención Consti-tuyente 2560, 2562 (1962). Si los propios miembros de la Asamblea Constituyente se preocuparon de que esa sección no fuera interpretada como que concedía protección a ex-tranjeros, cualquier argumento proponiendo una intención diferente carece de razón.(23)
Sin embargo, aunque el término “nacimiento” colocado en la Sec. 1 del Art. II de la Constitución, supra, no versa sobre extranjeros, en Wackenhut Corp. v. Rodríguez Aponte, 100 D.P.R. 518, 531 (1972), incluimos jurispruden-cialmente el término “nacionalidad” a los criterios discri-minatorios prohibidos por esa sección. “[Ajñadimos el voca-blo ‘nacionalidad’ al catálogo del Art. II, Sec. 1 de la Constitución ... en evidente reconocimiento de que dicha disposición no es numerus clausus”. De Paz Lisk v. Aponte Roque, supra, pág. 485. Véanse, también: Zachry International v. Tribunal Superior, supra, pág. 277, y Wackenhut Corp. v. Rodríguez Aponte, supra, pág. 531.
Ampliando lo establecido en Wackenhut Corp. v. Rodríguez Aponte, supra, en León Rosario v. Torres, supra, pág. 813, encontramos que una clasificación a base de naciona-lidad es inherentemente sospechosa. Por lo tanto, dispusi-*319mos que el nivel de sospecha a la que llegan las clasifica-ciones fundamentadas por “nacionalidad” ameritan una rigurosa evaluación constitucional. De esta forma, hemos interpretado la Carta de Derechos de nuestra Constitución a la luz de la interpretación que el Tribunal Supremo federal dictaminó en Graham v. Richardson, supra, al inter-pretar la Constitución federal.
De Paz Lisk v. Aponte Roque, supra, presentó para nues-tra revisión constitucional una ley que requería que el maestro de escuela pública sea ciudadano de Estados Unidos. Se encontró que un maestro de escuela pública no se desempeña sobre la creación o ejecución de política pú-blica requerida para la vigencia de la doctrina de función política. De Paz Lisk v. Aponte Roque, supra, pág. 490. Ante eso, utilizando el escrutinio estricto, el criterio que este Tribunal utilizó para llegar a esa decisión recayó en la determinación de si la ciudadanía de Estados Unidos cons-tituye una condición indispensable a la idoneidad profesio-nal del maestro. De Paz Lisk v. Aponte Roque, supra, pág. 488. Luego de considerar los intereses involucrados en el caso, invalidamos las disposiciones de ley impugnadas. De Paz Lisk v. Aponte Roque, supra, págs. 491-492.
Aunque la posición del maestro de escuela pública no cumple con la lógica doctrinal de la doctrina de función política, el voto sí es un ejercicio de índole formativa a la política pública. Existe otra razón, muy particular al pre-sente caso, que nos sugiere aplicar el escrutinio de nexo racional a la controversia ante nos. El recurso en este caso incumbe una situación distinguible de lo tradicionalmente enmarcado dentro del uso del escrutinio estricto. No pode-mos perder de vista la causa de la pérdida del sufragio del recurrido. La presente no es una situación en que el Es-tado, de manera caprichosa o arbitraria, invade las protec-ciones constitucionales que cobijan a cada persona para privarle del ejercicio de algún derecho. Ante nos se pre-senta una persona que renunció voluntariamente a un status identificante, y tenemos la obligación de notar que fue esa renuncia, y no una acción discriminatoria por parte del *320Estado, la que le costó el derecho al voto.(24) El hecho de que el recurrido voluntariamente renunció a la ciudadanía de Estados Unidos es un factor esencial al determinar la constitucionalidad de los aludidos artículos de la Ley Electoral de Puerto Rico.
No obstante lo expuesto, apliquemos el escrutinio es-tricto al caso de autos.(25) No podemos perder de vista que el recurrido es un puertorriqueño que reside en Puerto Rico, y que aquí ha ejercido sus derechos y funciones polí-ticas en el pasado. Decidimos por la más estricta y minu-ciosa fórmula para ofrecerle la más alta protección a la parte recusada en su reclamo al derecho del sufragio en Puerto Rico, el cual hemos reconocido como fundamental. Aplicamos ese escrutinio para responder al alto nivel de sospecha inherente que hemos establecido que existe en las clasificaciones de extranjería.(26) Es por eso que hoy se-guimos las huellas de los pasos que emprendimos en De Paz Lisk v. Aponte Roque, supra, y nos disponemos a exa-*321minar la constitucionalidad de las leyes atacadas con la lupa del escrutinio estricto.
VI
Formulamos la pregunta que ha de contestarse para aplicar el escrutinio estricto: ¿Es imprescindible ser ciuda-dano de Estados Unidos para constituir, mediante el sufra-gio, el gobierno de Puerto Rico y, de esta forma, formular su política pública? Somos del criterio que la Asamblea Le-gislativa actuó conforme a derecho al dictaminar que ese requisito para poder ejercer el voto es, en efecto, imprescindible. Bajo el actual estado de derecho, la ciuda-danía de Estados Unidos es esencial para formar parte de la “comunidad política” en Puerto Rico, como territorio de Estados Unidos.
Debemos primeramente examinar el interés del Estado esbozado en las secciones atacadas de la Ley Electoral de Puerto Rico.
El Estado tiene el interés de que las personas con ma-durez y capacidad que compongan su comunidad política sean quienes diseñen el rostro de su gobierno y dicten las facciones de su política pública. En nuestro sistema demo-crático y pluralista de gobierno, en el cual el Estado no es un ente separado o superior a las personas a quienes sirve, sino una extensión de éstas, el sufragio es el conducto en-tre la persona y su gobierno. La síntesis de nuestra tradi-ción democrática es que el elector escoge los gobernantes. De esa manera el elector determina, de forma representa-tiva y directa, la política pública de su gobierno. Por lo tanto, el Estado tiene un interés de que sean los integran-tes de su comunidad política los que ejerzan su voto, para así darle dirección al desarrollo de la sociedad.
Nos parece imposible sobreestimar la responsabilidad y obligación que carga el elector sobre sus hombros cada vez que entra a una caseta electoral y deposita su voto en la urna. A través del voto los miembros de una comunidad *322política determinan su futuro y su identidad. El tratadista estadounidense Laurence H. Tribe ha expresado: “[I]n deciding who may and who may not vote in its elections, a community takes a crucial step in defining its identity.” L.H. Tribe, American Constitutional Law, 2da ed., Nueva York, Ed. Foundation Press, 1988, pág. 1084. El voto tiene un significado particular en nuestra sociedad política, pues éste afecta la vida y política pública de nuestro pueblo.
Por ende, el derecho al sufragio no es tan sólo uno de los derechos del ciudadano, es el derecho y la responsabilidad más importante del ciudadano como miembro de la comu-nidad política. Rosberg, supra, pág. 1134. El sufragio es el derecho que puede crear o eliminar derechos. “The political franchise of voting .... is regarded as a fundamental political right, because it is preservative of all rights.” Yick Wo v. Hopkins, supra, pág. 370. A ese respecto, el Tribunal Supremo federal expuso que:
No right is more precious in a free country than that of having a choice in the election of those who make the laws under which, as good citizens, we must live. Other rights, even the most basic, are illusory if the right to vote is undermined. (Énfasis suplido.) Wesberry v. Sanders, 376 U.S. 1, 17 (1964).
En este sentido, al escoger sus representantes, el pueblo selecciona la política pública de su gobierno; es el voto que subordina el gobierno al pueblo y le permite a éste influir cada cuatrienio en la política pública que le ha de afectar. Esta concepción del poder del voto es de conocimiento general para nuestro pueblo, el cual ha tenido la gracia de gozar por varias décadas de su historia los frutos de su democracia. No nos parece necesario pronunciarnos más al respecto.
Dada la importancia del sufragio en nuestra sociedad, es improcedente cualquier duda sobre la capacidad consti-tucional que tiene la Asamblea Legislativa para reglamen-tar el ejercicio del voto en Puerto Rico. Es la propia Cons-titución de Puerto Rico, en la See. 4 de su Art. VI, supra, ed. 1988, pág. 367, la que dispone en lo pertinente:
*323Será elector toda persona que haya cumplido dieciocho años de edad, y reúna los demás requisitos que se determine por ley. Nadie será privado del derecho al voto por no saber leer o es-cribir o por no poseer propiedad. (Enfasis suplido.)
La Constitución, en primer lugar, dispone algunos de los requisitos mínimos para ejercer el voto y le adjudica a la Asamblea Legislativa la responsabilidad de determinar los demás que deben ser impuestos. A esos efectos, el Informe de la Comisión de Disposiciones Transitorias y Asuntos Ge-nerales, 4 Diario de Sesiones de la Convención Constitu-yente, supra, pág. 2617 expone lo siguiente:
Siguiendo las normas generalmente prevalecientes en el dere-cho constitucional, tal como resulta de las cartas fundamentales de la mayoría de los estados de la Unión y de los países de actuación democrática, se establecen ciertos requisitos mínimos para el ejercicio de la franquicia electoral. Queda investida del derecho a votar toda persona que, a la fecha de una elección —sea ésta general o especial— tenga veintiún años cumplidos y reúna las demás condiciones que se determinen por ley. La ley nunca podrá, sin embargo, exigirle a ningún ciudadano, como requisito para poder votar, alguno que envuelva la posesión de propiedad o saber leer o escribir .... Dentro de esos requisitos fundamentales ... la Asamblea Legislativa está autorizada para señalar las circunstancias que pueden impedir que una persona vote, tales como incapacidad mental, falta de residencia, decla-ración judicial de incapacidad, etc. Ninguna de esas circuns-tancias puede ser la posesión de propiedad o la aptitud para leer o escribir. (Enfasis suplido.) Diario de Sesiones de la Con-vención Constituyente, supra, pág. 2620.
De la misma forma que se requiere que el elector al-cance una edad para asegurar un grado mínimo de madu-rez, nuestra Ley Electoral de Puerto Rico requiere también que el elector sea ciudadano de Estados Unidos para cer-ciorarse que es parte de nuestra comunidad política. Estos requisitos persiguen que el electorado tenga la capacidad y el interés de actuar responsablemente al ejercer su función. Teniendo esa intención y propósito, se muestra clara la relación —lógica y apremiante— entre el interés del Estado descrito y el estatuto que correspondientemente requiere la ciudadanía para ejercer el voto. Examinemos *324las características que tiene la ciudadanía para entender su importancia en relación con el sufragio.
Es indudable que el ciudadano tiene una esencial rela-ción particular con su Estado. El Profesor Antonio Fernós explica la etimología del término “ciudadano” de la forma siguiente:
La idea de la ciudadanía nace como descripción del vínculo o relación entre la persona y el orden o régimen de las antiguas ciudades griegas. El vocablo es romano, y significa socio o miembro de la organización que se crea: la ciudad, esto es, Roma. Con el tiempo ha quedado para significar y representar el vínculo de la persona con el país, la nación, y más moderna-mente, el Estado. Ciudadano es aquel quien pertenece al grupo que constituye el régimen, el sistema, el orden colectivo y político. Modernamente, bajo el constitucionalismo y el Estado de Derecho, ciudadano es aquel que es miembro y participa del colectivo. A. Fernós, La ciudadanía puertorriqueña y otras con-troversias del llamado caso del licenciado Mari Brás, 30 Rev. Jur. U.P.R. 341, 343-344 (1996). Véase, también, M.A. Rigau, El derecho a la ciudadanía y la ciudadanía americana de los puertorriqueños, 37 Rev. Jur. U.P.R. 817, 818-819 (1968).
Es por eso que tradicionalmente se ha reconocido el po-der del Estado de excluir de sus instituciones políticas a aquellos que no sean ciudadanos. Sugarman v. Dougall, supra, pág. 648.
El vínculo particular que une al ciudadano con su Es-tado le exige a esa persona su interés y esfuerzo en el des-empeño de las obligaciones que llevan al mejoramiento de la comunidad. Es el poder para ejercer los derechos de ín-dole político y la fidelidad (fidelity of allegiance) lo que dis-tingue al ciudadano del extranjero. Herriott v. City of Seattle, 81 Wash.2d 48 (1972).
The critical attribute which distinguishes the citizen from the alien is that the citizen possesses political rights: the right to vote, to hold elective office and to serve as a juror. They differ from private or civil rights held by aliens in common with citizens, such as the right not to be excluded from employment solely on the ground of alienage, to hold property, and, if qualified, to receive public assistance. (Escolios omitidos.) Herriot v. City of Seattle, supra.
*325De manera que “para poder participar de lleno en la vida de la colectividad es imprescindible antes ser ciudadano”. Rigau, op. cit., pág. 819. Los ciudadanos cuen-tan con esa capacidad política y confiamos en que su per-tenencia, lealtad y amor por su comunidad les lleven a ejercer esas funciones de una manera responsable y pre-ocupada por el bien común.
Citizens [...] must turn from the private interests and occasionally take a look at something other than themselves. A. de Tocqueville, Democracy in America, Nueva York, Ed. Harper & Row Pub., 1969, pág. 510.
Es por esa razón que el Estado le puede imponer respon-sabilidades especiales a los ciudadanos. “The distinction between citizens and aliens, though ordinarily irrelevant to private activity, is fundamental to the definition and government of a State.” Ambach v. Norwick, supra, pág. 75.
El próximo escalón lógico es que, como ciudadanos, la responsabilidad más importante es, ciertamente, el ejercer el voto. En el pasado nos hemos expresado a ese respecto de la forma siguiente:
La ciudadanía condiciona y define importantes derechos y obligaciones en nuestra sociedad. Basta decir que sirve de fun-damento al ejercicio de los derechos políticos. De Paz Lisk v. Aponte Roque, supra, pág. 487.(27)
Considérese, también, que en Sugarman v. Dougall, supra, el Tribunal Supremo federal vinculó la preservación *326de esa comunidad política al requisito de que los electores sean dueños de esa ciudadanía.
Aún nos queda por examinar el rol que la ciudadanía de Estados Unidos tiene en relación con la sociedad puertorri-queña, para calcular si esa condición justifica la impug-nada clasificación de la Ley Electoral de Puerto Rico.
Para los puertorriqueños, el ser ciudadano de Estados Unidos no es solamente una denominación política, sino uno de los más importantes componentes de nuestra iden-tidad como pueblo. En Puerto Rico existe una agitada po-lémica sobre la naturaleza de nuestro status y sobre la de-finición futura de nuestra relación con Estados Unidos. Esa es una cuestión política que nuestro pueblo debe resolver según su conciencia electoral. Este Tribunal carece de facultad para emprender el camino hacía la resolución de esta polémica que preocupa a cada puertorriqueño. Dentro del orden constitucional y legal existente, sobre el cual nos corresponde emitir nuestra decisión, existe una realidad insoslayable: el ser ciudadano de Estados Unidos es uno de los componentes que definen la identidad del puerto-rriqueño. Los puertorriqueños, además, en su propia Cons-titución, expresan lealtad a los postulados de la Constitu-ción federal.
Mediante el Art. 7 del Tratado de París de 1898, España le cedió a Estados Unidos la isla de Puerto Rico.(28) Este tratado efectúo la transferencia de la soberanía de Puerto Rico y de la fidelidad de los puertorriqueños, de España a Estados Unidos.(29) El Acta Foraker,(30) adoptada por el Congreso estadounidense el 12 de abril de 1900, estableció un gobierno civil para Puerto Rico. Desde esos eventos his-tóricos, es claro que el cuerpo político que llegó a denomi-*327narse el “Pueblo de Puerto Rico” le debe fidelidad a Estados Unidos. Martinez v. Asociacion de Senoras, 213 U.S. 20, 24 (1909); Gonzalez v. Williams, supra, pág. 11, y J.A. Cabranes, Citizenship and the American Empire, 127 U. Pa. L. Rev. 391 esc. 12 (1978). La relación que ya era estre-cha entre los puertorriqueños y Estados Unidos se hizo aún más estrecha cuando, el 2 de mayo de 1917, el Acta Jones(31) le concedió la ciudadanía de Estados Unidos a los puertorriqueños.
Esa ciudadanía de Estados Unidos es enunciada como primordial para nuestra identidad como comunidad polí-tica por nuestra Constitución, la cual en su preámbulo pro-clama:
[C]onsideramos factores determinantes en nuestra vida la ciudadanía de los Estados Unidos de América y la aspiración a continuamente enriquecer nuestro acervo democrático en el dis-frute individual y colectivo de sus derechos y prerrogativas; la lealtad a los postulados de la Constitución Federal; la conviven-cia en Puerto^ Rico de las dos grandes culturas del hemisferio americano. (Enfasis suplido.) Preámbulo, Const. E.L.A., supra, ed. 1988, pág. 251.
No es sólo en el nivel conceptual que la ciudadanía de Estados Unidos es un elemento constituyente de la identi-dad de nuestro pueblo. Sin poder reducirlo a términos más controlables, tomamos el concepto “cultura” como
... esa totalidad compleja que incluye la tecnología y otros arte-factos materiales que resultan del trabajo del hombre; las pau-tas tradicionales de conducta o sistemas sociales de hábitos, que gobiernan las relaciones interpersonales; las normas éticas, es-téticas y legales; los sistemas especiales de símbolos como el len-guaje o las matemáticas, las ciencias y el conocimiento (factual o empírico) acumulados; y otros productos de la actividad hu-mana en sociedad. Cultura es, pues, el mundo histórico del hombre en su más amplio sentido. (Enfasis suplido.) E. Fernán-dez Méndez, Historia Cultural de Puerto Rico, 1493-1968, San Juan, Eds. El Cemi, 1970, pág. 4.
*328Al aplicar ese concepto de cultura a la nuestra, se hace claro que sugiera que la relación que tenemos con Estados Unidos, y la correspondiente ciudadanía en la que enfoca-mos hoy, es parte de la cultura que nos caracteriza como pueblo. Nuestro pasaporte indica tal fidelidad y nos pre-senta de esa forma a otras naciones. Nuestra juventud ha respondido con sacrificio y lealtad cada vez que le ha to-cado servir en conflictos militares para defender los ideales que esa ciudadanía simboliza. Miles de ellos han servido voluntariamente en las fuerzas armadas de Estados Unidos. Recordemos también que un extraordinario nú-mero de puertorriqueños se trasladó a Estados Unidos y allí reside al amparo de su ciudadanía estadounidense.(32) La ciudadanía de Estados Unidos permea, de alguna ma-nera u otra, a diferentes niveles, sobre toda faceta de la vida puertorriqueña. No se puede argumentar, entonces, que tal ciudadanía no es imprescindible para concebir nuestra comunidad política actual. Este es un hecho que no está sujeto a rectificaciones históricas. Véase el Preám-bulo de la Constitución del Estado Libre Asociado, supra, que hoy estamos llamados a interpretar.
En fin, nuestra relación con Estados Unidos es una de las bases de nuestra personalidad colectiva. Nuestra ciu-dadanía estadounidense es uno de los pilares formativos que nos definen como una comunidad política. Ante esa realidad, entendemos que el Estado tiene el legítimo y *329apremiante interés de proteger la integridad de su comu-nidad política. El requerir la ciudadanía de Estados Uni-dos para constituir las filas del electorado no contraviene los preceptos constitucionales.(33) Si en el día de mañana una mayoría del pueblo de Puerto Rico vota para constituir una república y el Congreso de Estados Unidos aprueba una ley para conceder la independencia y soberanía nacio-nal a Puerto Rico, el actual orden jurídico-constitucional cambiará. Ésa es, desde luego, una cuestión política que compete al pueblo y no a este Tribunal resolver. Renunciar, previamente a ese momento, la ciudadanía de Estados Unidos es un acto que el recurrido puede realizar pero no puede sustraerse de las consecuencias que tal acto tiene respecto a su derecho al voto en nuestra comunidad polí-tica actual. Por otra parte, los derechos de expresión del recurrido no serán coartados y podrá llevar al mercado de las ideas su forma de pensar sobre el particular.
La opinión mayoritaria que hoy emite este Tribunal por voz del Juez Asociado Señor Fuster Berlingeri reconoce la importancia apremiante del interés que tiene el Estado de definir su comunidad política mediante el requisito de la ciudadanía de Estados Unidos para poder ejercer el voto. A ese respecto se expresa en dicha opinión que “es evidente, pues, que existen intereses apremiantes del Estado que justifican la referida reglamentación del derecho al voto” y que “[p]or ello, es errónea la determinación del foro de ins-tancia que declaró inconstitucional los Arts. 2.003 y 2.023 de la Ley Electoral de Puerto Rico, supra”. Opinión mayo-ritaria, pág. 195.
*330Concurrimos con la mayoría en cuanto a que es errónea la determinación del foro de instancia que declaró incons-titucional los Arts. 2.003 y 2.023 de la Ley Electoral de Puerto Rico, supra. Emitimos esta opinión disidente, sin embargo, por diferir diametralmente de los demás funda-mentos de la opinión de la mayoría y de su resultado.
En la opinión de la mayoría de este Tribunal se hace amplio uso de sus recursos imaginativos, creando lo que no existe y obviando lo que es claro. La mayoría inventa y aplica una excepción no dispuesta en los artículos impug-nados de la Ley Electoral de Puerto Rico, mientras que niega el hecho jurídico de que la renuncia expatriante del recurrido lo convirtió en un extranjero {alien) para Estados Unidos y, por ende, fuera del registro electoral en Puerto Rico. Disentimos ante el gimnástico intento de, primero, convalidar el requisito de ciudadanía de Estados Unidos de la Ley Electoral de Puerto Rico, para entonces “de la manga” crear una excepción que releve al recurrido de los efectos jurídicos de su expatriación.
VII
Atendemos el argumento presentado en el alegato de la parte recurrida sobre su “ciudadanía de Puerto Rico” y de-lineamos el alcance de nuestra evaluación constitucional.
En su alegato, el recurrido sostiene que puede ejercer el derecho al voto por ser ciudadano puertorriqueño, y que tal “ciudadanía” antecede la estadounidense(34) No obstante, recordemos que el derecho se clarifica y perfecciona a pasos tomados por cada decisión judicial. Este Tribunal debe me-dir los pasos que toma en sus decisiones, para extenderse sólo a la distancia a la que se necesita llegar. El paso que yace más allá de tal distancia es incongruente con nuestra función y responsabilidad. Consideramos impropio que nos *331expresamos hoy sobre la “ciudadanía” de Puerto Rico y mu-cho más impropio que utilicemos este caso para pretender fundamentar dicha ciudadanía en la Constitución de Puerto Rico, siendo ello innecesario. Sin embargo, la opi-nión de la mayoría nos obliga a discutir este asunto más adelante en el acápite IX de esta opinión. Reiteramos que no es necesario deliberar sobre la extensión o sustancia de esa “ciudadanía” para ventilar el recurso que nos ocupa. Nos basta con entender que las doctrinas constitucionales, las directrices legislativas pertinentes y la jurisprudencia correspondiente son herméticas al señalar que una persona que renuncia a la ciudadanía de Estados Unidos está impedida de ejercer el voto en Puerto Rico. Esa conclusión es inevitable, independientemente de cualquier otra ciuda-danía que tenga la persona recusada. Aceptando que el re-currido es, como reclama, “ciudadano de Puerto Rico”, to-davía estaría inhabilitado, bajo las leyes de Puerto Rico, de ejercer el voto en la Isla al desprenderse de la ciudadanía de Estados Unidos. En juego está la constitucionalidad del efecto jurídico de su carencia de la ciudadanía de Estados Unidos, y la Ley Electoral de Puerto Rico no provee que esta ciudadanía puede ser reemplazada por la “ciudadanía de Puerto Rico”.
Para la controversia que nos ocupa, es igualmente inne-cesario el que este Tribunal se exprese sobre la interro-gante de si Puerto Rico es una “nación”. El dictaminar so-bre la dicotomía de “nación” o “estado” requeriría nuestra inmersión en una materia tangencial que no está en con-troversia en el caso de autos y que, por su contenido pri-mordialmente político, yace fuera de las fronteras justicia-bles de este Tribunal. Irrespectivamente de si Puerto Rico es nación, estado, territorio o colonia en términos “sicoso-ciológicos”, la Ley Electoral de Puerto Rico, de su faz, re-quiere que el elector cuente con la ciudadanía de Estados Unidos. Ese requisito se sostiene independientemente de si Puerto Rico es una “nación” a los ojos del mundo o una “nación” a los ojos de unos y no de otros.
*332Creemos firmemente que la definición y aclaración de la “ciudadanía de Puerto Rico” y el status de Puerto Rico como “nación”, “estado”, o “territorio”, será de alto beneficio para el desarrollo del puertorriqueño para el próximo milenio. Nos preocupa grandemente, sin embargo, que es-tos conceptos sean definidos por este Tribunal. El presente caso no debe ser utilizado como un vehículo para solucio-nar en una decisión judicial lo que nuestro pueblo no ha podido determinar aún en su participación electoral. La presente controversia versa sobre los derechos electorales del recurrido, no sobre la configuración política de Puerto Rico.
Por lo expuesto, enmarcado nuestro criterio en la con-troversia que nos ocupa para cumplir con nuestro deber de autolimitación, hemos anclado nuestro análisis a los esta-tutos declarados como inconstitucionales por el tribunal de instancia. Entendemos necesario corregir otro error come-tido por el tribunal de instancia en su sentencia emitida sobre el caso de autos. En su sentencia, el tribunal de ins-tancia plantea que varias disposiciones estatutarias reco-nocen, y disponen la vigencia de, la “ciudadanía de Puerto Rico” y que el recurrido es miembro de esa ciudadanía. Dicho tribunal entiende que el recusado tiene un derecho natural a ser miembro de la comunidad política puertorri-queña y a participar en el proceso electoral. Con vista a esos postulados, razonó el tribunal a quo que son inconsti-tucionales los Arts. 2.003 y 2.023 de la Ley Electoral de Puerto Rico, supra.
La premisa que sirve de pilar para sostener el argu-mento preconizado por el tribunal de instancia es que existe un derecho natural al voto,(35) el cual el recurrido puede reclamar como “ciudadano de Puerto Rico”, aun sin ser ciudadano de Estados Unidos. No obstante, nuestra ju-risprudencia ha dispuesto claramente que esa proposición es incorrecta. En Martínez Nadal v. Saldaña, Sec. Ejecu-*333tivo, 38 D.P.R. 446, 453 (1928), años antes de que se adop-tara la Constitución de Puerto Rico, este Tribunal expresó que:
El poder gubernamental supremo puede reglamentar o dis-poner la celebración de elecciones en la forma que le plazca. Hasta que una constitución o un estado lo confiera, no existe el derecho natural al voto .... Cuando se redacta una constitución concediendo el derecho a ejercer la franquicia electoral, el dere-cho de la Legislatura queda claramente limitado por esa constitución.
Por lo tanto, el derecho fundamental al voto no es mío de los derechos que anteceden a nuestra Constitución, sino que emana de ese documento supremo o de las leyes elec-torales anteriores y subsiguientes a su aprobación.
Además, como ya hemos discutido, nuestra Constitución impone requisitos para poder ejercer el voto en Puerto Rico. La citada See. 4 del Art. VI de ese Documento Supremo establece que el elector debe tener una edad mínima de dieciocho (18) años y cumplir con los otros requisitos que las leyes puedan disponer. Por su parte, entre los re-quisitos impuestos por la Ley Electoral de Puerto Rico se encuentra que la persona acate unos procedimientos, como son la inscripción y la ciudadanía de Estados Unidos. Ante esas disposiciones razonables y necesarias, entendemos que el derecho al sufragio no tiene un origen natural y está sujeto a las restricciones legalmente aceptables.
VIII
Disentimos de la opinión mayoritaria emitida por el Juez Asociado Señor Fuster Belingeri ya que ésta pretende ignorar que la renuncia del recurrido a la ciudadanía de Estados Unidos tiene un efecto jurídico y soslaya el im-pacto que éste tiene en relación con la Ley Electoral de Puerto Rico. El Tribunal llega a ese resultado por dos (2) vías: (a) se dice que no podemos entender sobre la aplica-ción de la Ley Electoral de Puerto Rico, pues al redactarla la Asamblea Legislativa nunca consideró la exclusión de *334puertorriqueños por haber renunciado a su ciudadanía de Estados Unidos; (b) se entiende que la renuncia no califica al recurrido como un “extranjero” {alien) para los efectos de la Ley de Inmigración y Nacionalidad Federal y por ende, bajo la Ley Electoral de Puerto Rico. La opinión mayorita-ria también se extiende, sorprendentemente y sin necesi-dad, en expresiones políticas que no deberían ser parte de una opinión emitida por este Tribunal. Estamos obligados a señalar estos errores jurídicos extremadamente peli-grosos.
En la opinión del Tribunal por conducto del Juez Aso-ciado Señor Fuster Berlingeri se indica que este Tribunal no puede interpretar las impugnadas disposiciones de la Ley Electoral de Puerto Rico a la luz de la renuncia del recurrido de su ciudadanía americana, por cuanto dicha situación nunca fue prevista por la Asamblea Legis-lativa.(36) Sin embargo, como expresamos anteriormente, es *335claro que la letra de los Arts. 2.003 y 2.023 de la Ley Electoral de Puerto Rico, supra, establecen el requisito de ciu-dadanía de Estados Unidos para poder ejercer el voto en Puerto Rico. Recuérdese que todo estatuto tiene un sentido literal a menos que lo éxpresado carezca de sentido. National City Bank v. Llonín, 41 D.P.R. 163, 168 (1930). Una lectura de los Arts. 2.003 y 2.023 de la Ley Electoral de Puerto Rico, supra, hace desvanecer cualquier duda sobre su aplicación al recurrido, al éste ya no ser ciudadano de Estados Unidos.
Aun si presumiéramos, arguyendo, que los Arts. 2.003 y 2.023 de la impugnada ley, supra, no cobijan explícita-mente en su texto al recurrido,(37) la lógica interpretativa que esboza la opinión mayoritaria contiene una falacia ju-rídica de grave magnitud, pues en ella se infiere que las leyes no rigen sobre los acontecimientos de nuestra socie-dad, a menos que el estatuto contenga un listado perfecto que especifique su aplicación. Claramente, "al aplicar una ley siempre es necesario interpretarla”. Pueblo v. Tribunal Superior, 98 D.P.R. 750, 751 (1970). Véase, también, Pueblo v. Tribl. Superior, 81 D.P.R. 763, 788 (1960). Lo dictado por un estatuto se extrapola a lo acontecido para determi-nar su aplicación y alcance. La interpretación de una ley con palabras claras y propósitos entendibles, como son los *336artículos impugnados de la Ley Electoral de Puerto Rico es espontánea. Como expresamos anteriormente, así lo re-quiere el Art. 14 de nuestro Código Civil, supra. En térmi-nos más específicos, en Román v. Superintendente de la Policía, 93 D.P.R. 685, 688-689 (1966), establecimos como hermenéutica la norma de que un tribunal no está autori-zado, bajo el pretexto de buscar la intención legislativa en un estatuto, a adicionarle limitaciones o restricciones que no aparecen de su texto. Véase, también, Bernier y Cuevas Segarra, op. cit, pág. 259. Dirigida esta regla de interpre-tación a lo dispuesto por la Ley Electoral de Puerto Rico, queda claro el error que comete la Mayoría del Tribunal al interponer sus condiciones sobre las dispuestas por el Le-gislador, sin contar con razones que justifiquen el fíat.
Nos extraña la inconsistencia en la que se involucra el Juez Asociado Señor Fuster Belingeri al emitir la opinión de la mayoría, ya que ésta rehúsa respetar lo señalado por la Asamblea Legislativa en los Arts. 2.003 y 2.023 de la Ley Electoral de Puerto Rico, supra, después de convalidar la constitucionalidad de sus requisitos. Mediante fíat judicial, se arriesga el Tribunal al concebir, de manera sofista, unos confines a la aplicabilidad de los artículos impugnados de la Ley Electoral de Puerto Rico que nunca fueron dispues-tos por las varias Asambleas Legislativas que han revisado y enmendado, en repetidas ocasiones, las disposiciones de esa ley que requieren reiteradamente la ciudadanía de Es-tados Unidos para poder ejercer el voto en Puerto Rico.
Es necesario concluir que el criterio que la opinión de la mayoría expone constituye una adulteración judicial de lo establecido como un requisito por la Ley Electoral de Puerto Rico. Es necesario también entender la magnitud del daño que ese criterio ocasiona al encontrar que el re-quisito que impone la Ley Electoral de Puerto Rico, de ser ciudadano de Estados Unidos para poder ejercer el voto en Puerto Rico, no le aplica al recurrido, a pesar de éste ha-berse expatriado voluntariamente de Estados Unidos. El resultado de esa errada postura es anular la función nor-mativa de la Ley Electoral de Puerto Rico. Ésta se torna *337incapaz de definir la comunidad política que debe partici-par en los comicios electorales. La Ley Electoral de Puerto Rico establece que sólo aquellos que tengan un compromiso y responsabilidad ciudadana pueden ser confiados con el poder del voto, ya que es en éstos que se deposita la capa-cidad de dictar nuestro mejor futuro; la Asamblea Legisla-tiva dispuso que entre los requisitos que permiten la iden-tificación de aquellas personas que cuentan con el compromiso y la responsabilidad ciudadana, está la ciuda-danía de Estados Unidos, lo cual queda consagrado en el Preámbulo y en varios artículos de nuestra Constitución. La mayoría hoy abre la cortina de la caseta electoral para permitir un acceso adulterado a ésta, ya que, aunque se convalida el requisito de la ciudadanía de Estados Unidos, se hace impracticable su implantación al permitir que per-sonas que han renunciado a dicha ciudadanía puedan votar. Se erosiona y desvirtúa así para nuestro pueblo el valor de la ciudadanía de Estados Unidos que preconiza nuestra Constitución y la propia Ley Electoral de Puerto Rico.
En segundo lugar, la Opinión del Tribunal emitida por el Juez Asociado señor Fuster Berlingeri fue preparada con el cuidado que requiere redactar con los ojos cerrados ante una ineludible realidad jurídica: el recurrido es técnica-mente un extranjero {alien) para los efectos de la Ley de Inmigración y Nacionalidad Federal, y esa condición tiene un impacto jurídico para los efectos de la Ley Electoral de Puerto Rico.
Mediante el procedimiento descrito, el recurrido renun-ció a su ciudadanía de Estados Unidos y adquirió la clasi-ficación de extranjero. Como indicamos anteriormente, el recurrido formuló para su expatriación un Statement of Understanding, en el cual declaró:
2. I am exercising my right of renunciation [of citizenship] freely and voluntarily without any force, compulsion, or undue influence placed upon me by any person.
3. Upon renouncing my citizenship I will become an alien with respect to the United States, subject to all the laws and *338procedures of the United States regarding entry and control of aliens.
6. If I do not possess the nationality of any country other than the United States, upon my renunciation I will become a stateless Person and may face extreme difficulties in traveling internationally and entering most countries.
8. The extremely serious and irrevocable nature of the act of renunciation has been explained to me by [(Vice) Consul Ken Durkin at the American Embassy, Caracas, Venezuela,] and I fully understand its consequences .... (Enfasis suplido.) Caso Núm. CT-96-14, Parte I, Petición, Apéndice, pág. 211.
Es indiscutible, pues, que el recurrido renunció a la ciu-dadanía de Estados Unidos con pleno conocimiento de que esa expatriación tenía el efecto jurídico de convertirlo en un extranjero. La Ley de Inmigración y Nacionalidad, la cual dispone el procedimiento seguido por el recurrido para renunciar a la ciudadanía, también establece que el efecto de la expatriación es convertir al recurrido en extranjero ante Estados Unidos. Esa ley define a un extranjero de la manera siguiente: “[A]ny person not a citizen or national of the United States”. 8 U.S.C. sec. 1101(a)(3). Véanse, tam-bién: Oliver v. United States Dept. of Justice, I. & N. Serv., 517 F.2d 426 (2do Cir. 1975), cert. denegado, 423 U.S. 1056 (1976); Galvan v. Press, 74 S. C. 737, 742 (1954). Quiera reconocer la Mayoría de este Tribunal ese hecho jurídico o no, el resultado es el mismo: al recurrido no poder ser cla-sificado como ciudadano o nacional (“national”)(38) de Estados Unidos, se convirtió en un extranjero (alien).(39)
*339A este respecto, Davis v. District Director, Immigration & Naturalization Service, supra, es persuasivo. Garry Davis nació en Estados Unidos, pero renunció debidamente a la ciudadanía estadounidense en una embajada extranjera. Como el recurrido Mari Brás, Davis cumplió con los enton-ces vigentes requisitos de ley para efectuar su expatria-ción; mediante esos trámites y voluntariamente aceptó convertirse en un extranjero a Estados Unidos, al jura-mentar las siguientes expresiones:
I hereby absolutely and entirely renounce my nationality in the United States, and all rights and privileges thereunder pertaining and abjure all allegiance and fidelity to the United States of America. Davis v. District Director, Immigration & Naturalization Service, supra, pág. 1179.
Davis se expatrió de Estados Unidos por entender que sus creencias ideológicas ya no eran compatibles con la ciu-dadanía de una sola nación. Davis no tenía otra ciudadanía con que sustituir la estadounidense, pero se aferraba a que existía una ciudadanía del Mundo con validez jurídica internacional. El Departamento de Estado emitió el certi-ficado de pérdida de ciudadanía el 25 de mayo de 1948. Al no existir tal cosa como un ciudadano del Mundo en térmi-nos del derecho internacional, Davis quedó sin ciudadanía propia, pero continuó laborando para el establecimiento de un gobierno mundial. Esos esfuerzos le llevaron a visitar Estados Unidos con regularidad, hasta que en una ocasión intentó entrar a Estados Unidos con un pasaporte expe-dido por el World Service Authority, una organización de la cual Davis era fundador y Presidente, y la cual fomentaba la ciudadanía mundial, pero que Estados Unidos no reco-nocía como una entidad internacional. Por eso las autori-dades federales denegaron su entrada al territorio estado-unidense.
*340Davis se opuso al dictamen del Departamento de Inmi-gración Federal, lo que llevó a una vista adjudicativa ante esa agencia. El Oficial Examinador encontró que Davis es-taba sujeto a la deportación y que no tenía potestad de acceso a Estados Unidos, por éste ya no ser ciudadano es-tadounidense y por no contar con los documentos debidos para la entrada a la nación. Davis entonces instó un re-curso de hábeas corpus, para el cual argüyó que las decla-raciones que había prestado para su expatriación eran am-biguas y, por lo tanto, no fundamentaban una renuncia a la ciudadanía. También argumentó que la Declaración Universal de los Derechos Humanos, documento emitido por las Naciones Unidas, le extendía a cada persona un dere-cho inalienable y absoluto de regresar a su país natal.
La Corte de Distrito federal encontró que Davis había cumplido voluntariamente con los procedimientos de expatriación. Se determinó que las declaraciones para la expatriación no eran ambiguas en expresar la intención del expatriado de renunciar a su ciudadanía de Estados Uni-dos, con la intención de adquirir la mundial. También se reconoció que una expatriación voluntaria no requiere la sustitución de la ciudadanía renunciada por otra, y que el renunciante podía quedar como una persona sin Estado (.stateless person)-, esto, al amparo de lo expuesto por la leyes federales de inmigración.(40) Ante estas circunstan-cias, la Corte declaró que Davis era un extranjero a Esta-dos Unidos, que no contaba con el derecho de entrada a la nación.(41) La decisión también estableció que Davis no te-*341nía derecho de entrada a Estados Unidos, sólo por éste considerarse ciudadano del estado de Maine; se encontró que una vez un ciudadano de Estados Unidos renuncia a esa ciudadanía, esa renuncia también le expatria de las ciudadanías de una subdivisión de la nación. Por lo tanto, de la misma forma que Davis perdió su ciudadanía de Maine al renunciar a la de Estados Unidos, el recurrido en el caso ante nos, al hacer lo mismo, perdió un reclamo a la ciudadanía de Puerto Rico.
Como salvedad, destacamos que no exponemos que el recurrido es un extranjero a Puerto Rico en el sentido social y cultural; el recurrido nació en Puerto Rico y man-tiene su residencia en la isla. No entramos en la dimensión cultural de calificar a una persona como extranjera a una comunidad. Nuestra determinación de que el recurrido es un extranjero a Estados Unidos, por razón de que él así lo tramitó, es una evaluación legal. En esos términos, de la misma forma que se resolvió Davis District Director, Immigration & Naturalization Service, supra, procede reconocer que el recurrido es un extranjero a los Estados Unidos y está sujeto a las restricciones de esa condición; entre éstas se encuentra su impedimento de ejercer el voto en Puerto Rico, según lo dispone la Ley Electoral de Puerto Rico. No obstante, reiteramos lo expresado anteriormente en esta opinión, de que aún si el recurrido se considerase “ciuda-dano de Puerto Rico” y no extranjero, no tendría derecho a votar por no ser ciudadano de Estados Unidos, colocándose así fuera del grupo de personas que constituyen la comu-nidad política para fines electorales.
*342IX
La opinión emitida en el día de hoy por este Tribunal por voz del Juez Asociado Señor Fuster Berlingeri, no sólo constituye un pronunciamiento reprochable sobre una controvertible y obsoleta teoría del estadolibrismo, sino que además, la controversia planteada ante nos no justifica la prolongada discusión que hace la Mayoría del Tribunal so-bre este peligroso particular.
El débil pretexto invocado para discutir los supuestos “ámbitos privativos de poder político del Estado Libre Aso-ciado de Puerto Rico”, ha sido la necesidad de fundamentar la facultad de la Asamblea Legislativa para reglamentar todo lo relativo a los comicios electorales. Como es obvio, ese punto nunca estuvo realmente en controversia, por lo que la mayoría lo utiliza burdamente para entrar en una disertación bizantina sobre el “pacto bilateral”.
Como señaláramos en el acápite III de esta opinión, en el caso de Rodriguez v. Popular Democratic Party, supra, el Tribunal Supremo de Estados Unidos le reconoció expresa-mente a la Asamblea Legislativa de Puerto Rico la facultad para reglamentar los procesos electorales, por lo que huelga toda la perorata sobre el pacto plasmada en la Opi-nión del Tribunal emitida por el Juez Asociado Señor Fus-ter Berlingeri.(42)
En virtud de la aludida teoría del pacto, la relación en-tre Puerto Rico y Estados Unidos se vio transformada de tal manera que con la aprobación de la Ley Púb. Núm. 600, supra, alegadamente nació un convenio entre ambas par-tes que no puede ser alterado unilateralmente.
Ciertamente, dicha ley autorizó el histórico proceso para establecer en Puerto Rico un gobierno local de rango constitucional, permitiéndole participar por vez primera a los puertorriqueños en la organización de las instituciones políticas locales y en la creación de una Carta de Derechos bajo una Constitución que sería aprobada por los electores *343de la isla. Sin embargo, la naturaleza territorial de Puerto Rico no se vio alterada con la aprobación de la Ley Púb. Núm. 600, supra. Como prueba de ello, la ley proveía, ade-más, para que luego de la aprobación de la Constitución de Puerto Rico por parte de la Asamblea Constituyente y el pueblo de Puerto Rico, la ley debía contar con el imprimatur del Presidente de Estados Unidos antes de que éste la enviara al Congreso federal, donde estaría sujeta a en-miendas para la aprobación por dicho cuerpo.(43) De hecho, en la ley mediante la cual se aprobó nuestra Constitución, Ley Púb. Núm. 447 (66 Stat. 327 (1952)), el Congreso eli-minó la Sec. 20 de la Carta de Derechos, supra.
La Mayoría pretende ignorar lo que sí constiuye un he-cho histórico insoslayable: que han transcurrido más de dos (2) siglos desde que se firmó la Declaración de la Inde-pendencia en Filadelfia y la Declaración de los Derechos del Hombre en Francia y Puerto Rico todavía está sujeto a los poderes plenarios del Congreso dimanantes de la Cláu-sula Territorial, Art. IV, Sec. 3, Cl. 2 de la Constitución federal, L.P.R.A., Tomo 1, ed. 1982, pág. 181, la cual, en lo pertinente, establece que:
El Congreso podrá disponer de, o promulgar todas las reglas y reglamentos necesarios en relación con, el territorio o cual-quier propiedad pertinente a los Estados Unidos.
En apoyo a esta posición, contamos con el copioso histo-rial legislativo congresional, el cual refleja paladinamente la total ausencia de una intención del Congreso para alte-rar la naturaleza del status territorial de la isla.
De ello también dan fe las numerosas manifestaciones ofrecidas por los líderes políticos puertorriqueños de la época que acudieron a las vistas que antecedieron la apro-*344bación de la Ley Púb. Núm. 600, supra, así como las expre-siones de los propios congresistas que participaron en ellas.
El propio padre del Estado Libre Asociado de Puerto Rico, el exgobernador Luis Muñoz Marín, reconoció ante el Comité Cameral federal que deliberaba sobre el proyecto que se convirtió en la Ley Púb. Núm. 600, supra, que una vez aprobada la nueva Constitución, el Congreso podría alterar la relación con Puerto Rico y legislar nuevamente:
... [Y]ou know of course, that if the people of Puerto Rico would go crazy, Congress can always get around to legislate again.(44)
Igualmente, el Comisionado Residente en Washington en aquella época, Antonio Fernós Isern, expresó que:
... Senate 3336 would not change the status of the island of Puerto Rico relative to the U.S. It would not alter the powers of sovereingty acquired by the U.S. over Puerto Rico under the terms of the Treaty of Paris.(45)
Además, el Informe de la Cámara de Representantes Núm. 2275 de 81er Congreso (2da Sesión(46) señaló lo si-guiente sobre el referido proyecto de ley:
It is important that the nature and general scope of S.3336 [A Bill to Provide for the Organization of a Constitutional Government by the People of Puerto Rico, 81st Cong.2d. Sess. (1950)] be made absolutely clear. The bill under consideration would not change Puerto Rico’s fundamental political,, social and economic relationship to the United States.(47) (Enfasis suplido.)
Luego que se aprobara por la Asamblea Constituyente de Puerto Rico y contara con el visto bueno del Presidente, *345la Constitución fue sometida a los respectivos comités del Interior y Asuntos Insulares en la Cámara y Senado federales. Allí se reprodujeron las manifestaciones sobre la invariabilidad de la condición territorial de Puerto Rico.(48) El Presidente del Comité del Interior y Asuntos Insulares del Senado, el Senador Joseph C. O’Mahoney, se expresó sobre el proceso realizado en Puerto Rico entre 1950 y 1952 de la manera siguiente: “[T]t is fundamental that the Constitution of the United States gives the Congress complete control and nothing in the Puerto Rican constitution could affect or ammend or alter that right”. Hearings Before the Senate Committee on Interior and Insular Affairs, 82nd. Cong., 2nd Sess. (1952).
El récord congresional refleja prístinamente que los le-gisladores federales en ningún momento tuvieron en mente la intención de alterar o modificar la naturaleza de la relación existente entre Puerto Rico y Estados Unidos. El Congreso fue inequívoco al señalar durante todo el pro-ceso llevado a cabo para aprobar la Constitución de Puerto Rico que la isla permanecería siendo un territorio no incor-porado sujeto a los poderes plenarios del Congreso bajo el Art. IV, Sec. 3, Cl. 2 de la Constitución federal, supra.
Si bien es cierto que con la promulgación de la Consti-tución de Puerto Rico los puertorriqueños adquirimos el mayor grado de autogobierno experimentado en nuestra historia, este hecho solamente representó una mayor dele-gación de poderes sobre asuntos locales y no tuvo un efecto práctico o real en cuanto a los poderes que el Congreso ejercía y continúa ejerciendo sobre Puerto Rico.
Con posterioridad a la aprobación de la Constitución de Puerto Rico en 1952, los Tribunales federales han resuelto expresamente que el historial legislativo de la Ley Núm. 600, supra, no demostraba intención alguna del Congreso para realizar un cambio en el status territorial de Puerto *346Rico. Americana of P.R., Inc. v. Kaplus, 368 F.2d 431, 436 (3er Cir. 1966); Detres v. Lions Building Corporation, 234 F.2d 596, 600 (7mo Cir. 1956); Lummus Company v. Commonwealth Oil Refining Co., 195 F. Supp. 47, 50 (S.D. N.Y. 1961).
Más aún, los poderes plenarios que el Congreso ejerce sobre Puerto Rico quedaron patentemente establecidos en las decisiones de Califano v. Torres, supra, y Harris v. Rosario, supra, (Per Curiam), en las cuales el Tribunal Supremo federal sostuvo la validez de legislación congresio-nal que discriminaba en contra de Puerto Rico y los puertorriqueños.
En Harris v. Rosario, supra, el Tribunal Supremo de Estados Unidos sostuvo una ley congresional donde la ayuda que se le ofrecía a Puerto Rico a través del programa de Ayuda a Familias con Hijos Dependientes (AFDC), 49 Stat. 627, 42 U.S.C. See. 601 et seq., era menor a la reci-bida por los demás estados. Cuestionada la constituciona-lidad de la ley, el Supremo federal señaló que no existía una violación a la cláusula de la igual protección bajo la Quinta Enmienda y, por lo tanto, la acción congresional era válida en virtud del poder que le confería la cláusula territorial.
Congress, which is empowered under the Territory Clause of the Constitution, U.S. Const., Art. IV, Sec. 3, cl. 2, to “make all needful Rules and Regulations respecting the Territory ... belonging to the United States”, may treat Puerto Rico differently from States so long as there is a rational basis for its actions.(49) Harris v. Rosario, supra, págs. 651-652.
De este modo el Tribunal Supremo de Estados Unidos reconoce expresamente la condición territorial de Puerto *347Rico y permite que se le discrimine en relación con el trato que el Congreso le otorga a los demás estados.(50)
Pese a las palmarias razones que militan en contra de la obsoleta teoría del pacto que incomprensiblemente sos-tiene la mayoría de este Tribunal, la opinión emitida por el Juez Asociado Señor Fuster Berlingeri insiste en señalar que Puerto Rico goza de “un grado de autonomía e inde-pendencia normalmente asociados con los estados de la Unión” y por ello existe un ámbito de poder que es “privativo”. Por consiguiente, dicho ámbito se encuentra al margen del poder congresional.(51)
*348Sin embargo, el Tribunal aparenta confundir la aparien-cia de soberanía con la existencia real de soberanía. Puerto Rico no goza de la misma protección que poseen los estados de la Unión frente al poder federal, de la misma manera que los ciudadanos que residimos en Puerto Rico no goza-mos de los mismos derechos y privilegios que los demás ciudadanos estadounidenses.
La soberanía de la que gozan los estados surge del reco-nocimiento que les confiere la Constitución federal como entes autónomos y separados del gobierno nacional. Este reconocimiento surge más claramente de la Décima En-mienda de la Constitución, la cual dispone que:
Las facultades que esta Constitución no delegue a los Esta-dos Unidos, ni prohíba a los estados, quedan reservadas a los estados respectivamente o al pueblo. Emda. X, Const. EE.UU., L.P.R.A., Tomo 1, ed. 1982, pág. 194.
Es en virtud de esta enmienda que se consagra el prin-cipio constitucional de la división del poder soberano entre el Gobierno federal (el cual goza de poderes limitados y enumerados que se le han conferido expresamente en la Constitución) y los estados de la Unión (los cuales se reser-van todos aquellos poderes que no le han sido reconocidos al Gobierno federal). Este principio fue consignado por Alexander Hamilton en el Federalista Ño. 33 donde ex-presa que:
The necessity of a concurrent jurisdiction in certain cases results from the division of the sovereign power; and the rule that all authorities of which the States are not explicitly divested in favour of the Union remain with them in full, vigour, is not only a theoretical consequence of that division, but is clearly admitted by the whole tenor of the instrument which *349contains the articles of the proposed constitution.(52) A. Hamilton, The Federalist, 1961, Núm. 33, pág. 203.
En este sentido, el Tribunal Supremo federal ha re-suelto que la Décima Enmienda de la Constitución de Es-tados Unidos, supra, representa un límite constitucional expreso a la autoridad del Congreso sobre los estados, de manera que aquél no puede ejercer su poder de una forma que disminuya la integridad de los estados o su habilidad para funcionar eficazmente dentro del sistema federal. Véase Fry v. United States, 421 U.S. 542, 547 esc. 7 (1975).
Por consiguiente, toda actuación congresional que sea inconsistente con la condición independiente y separada de los estados será invalidada por ser contraria a este princi-pio que permea la Constitución federal. Véase Nevada v. Hall, 440 U.S. 410, 433 (1979).
Sin embargo, la soberanía de los estados no se ve prote-gida verdadera y significativamente si no es dentro del pro-ceso político federalista. El profesor Tribe, comentando el caso de Helvering v. Gerhardt, 304 U.S. 405, 416 (1938), señala que el Tribunal Supremo de Estados Unidos sos-tuvo:
State sovereignty is adequately protected by the political process regardless of the existence of any judge-created immunity “... as was pointed out by Chief Justice Marshall in McCulloch v. Maryland, ... the people of all the states have created the national government and are represented in Congress”. L.H. Tribe, American Constitutional Law, 2da ed., Nueva York, Ed. Foundation Press, 1988, pág. 382.
Es precisamente en ese proceso político, con la particu-laridad de la representación formal o territorial de la que gozan los estados en el Senado federal, donde se materia-liza la garantía más efectiva a la soberanía de los estados en el balance de poderes con el Gobierno federal.(53)
*350Lamentablemente, Puerto Rico no cuenta con una re-presentación adecuada que participe en el proceso político federal ni goza de la protección constitucional que le con-fiere la Décima Enmienda de la Constitución de EE. UU., supra, a los estados de la Unión. Nuestra relación con el Gobierno federal no es de rango constitucional, sino que continúa siendo regulada por la Ley de Relaciones Federa-les con Puerto Rico. Esta ley, al igual que la Ley Pub. Núm. 600, supra, e incluso la propia ley que aprueba nuestra Constitución (66 Stat. 327), son leyes federales, y como tales están sujetas a derogación o enmienda congresional bajo el principio establecido de que un Congreso no puede obligar a otro Congreso posterior.(54) Véase Eurim-Pharm Gmbtt v. Pfizer Inc., 593 F.2d 1102, 1103 (Cir. D.C. 1978).(55)
Esto quiere decir que no existe impedimento constitu-cional alguno para que el Congreso modifique, o hasta su-prima, la relación existente entre Estados Unidos y Puerto Rico. Ciertamente, en el ejercicio de las facultades que le confiere la cláusula territorial, el Congreso puede definir, y en efecto ha definido, quiénes son ciudadanos de Puerto Rico y a éstos les ha conferido la ciudadanía de Estados Unidos, o la clasificación de “nacionales” de Estados Unidos.
En vista de la precaria situación que presenta la “teoría del pacto” esbozada por el Juez Asociado Señor Fuster Ber-lingeri en nombre de la Mayoría, dicha opinión constituye una innecesaria y gratuita manifestación de índole política en la víspera de un proceso plebiscitario, que no se ajusta a la realidad constitucional que vive Puerto Rico en su rela-ción con el Gobierno federal.
Por otra parte, consideramos que es necesario expresar-*351nos sobre la conclusión a la que llega la mayoría de este Tribunal en cuanto a la existencia de una ciudadanía de Puerto Rico, desligada de la ciudadanía y nacionalidad (nationality) de Estados Unidos. De esta manera, el resultado alcanzado por la opinión permite que personas, que para los efectos de la Ley de Inmigración y Nacionalidad son extranjeros (aliens), puedan ejercer todos los derechos ciu-dadanos dentro del territorio de la nación estado-unidense.(56)
Para llegar a dicha conclusión, la Opinión del Tribunal realiza una cuestionable interpretación del inciso primero del Art. 10 del Código Político de 1902 (1 L.P.R.A. see. 7) el cual dispone, en lo pertinente, que:
Son ciudadanos de Puerto Rico:
1. Toda persona nacida en Puerto Rico y sujeta a su jurisdicción.
Según la Opinión de la Mayoría, la ciudadanía conte-nida por el inciso primero del Art. 10, supra, fue la acogida en la Convención Constituyente como definitoria de la ciu-dadanía del Estado Libre Asociado de Puerto Rico, plas-mada en la See. 5 del Art. IX de la Constitución, L.P.R.A., *352Tomo 1. Como fundamento para ello, se cita el Informe de la Comisión de Disposiciones Transitorias de la Constitu-yente en el cual se hace mención pasajera que el término de “ciudadano de Puerto Rico” también está mencionado en el Código Político de Puerto Rico en vigor cuando el recu-rrido votó en 1996.
Luego de señalarnos la vigencia de la See. 7 del Acta Foraker, supra, mediante la cual se estableció la ciudada-nía puertorriqueña, la Mayoría señala que a pesar de que ésta no tiene rango de ciudadanía nacional con subjetivi-dad internacional, ésta “tampoco significa un mero domicilio”. Se sostiene, además, que la ciudadanía puerto-rriqueña corresponde a la colectividad política que forma parte del sistema federal, donde “la dualidad de ciudada-nía es inherente”. Opinión mayoritaria, pág. 201. Según la Mayoría, la ciudadanía puertorriqueña antecede a la esta-dounidense, y aunque inicialmente fue establecida por ley federal, su existencia jurídica “no descansa ya en tal ley federal”. Opinión mayoritaria, pág. 202. De acuerdo con la Opinión del Tribunal, el fundamento jurídico de la ciuda-danía de Puerto Rico “es la propia Constitución del E.L.A.”. Opinión mayoritaria, pág. 202. Finalmente, se señala que el origen más fundamental de la ciudadanía puertorri-queña “radica en el hecho incontestable de que Puerto Rico es un pueblo, un país formalmente organizado en una co-lectividad política, por lo que las personas que lo forman son ciudadanos suyos”. Opinión mayoritaria, pág. 202.
No podemos sino permanecer perplejos ante los múlti-ples apriorismos y la bonanza de conclusiones desprovistas de un proceso analítico intermedio que esgrime la Mayoría para, literalmente, fabricar artificiosamente una ciudada-nía puertorriqueña divorciada de la ciudadanía y naciona-lidad (nationality) de Estados Unidos.
Para poder comprender la verdadera naturaleza de la ciudadanía puertorriqueña, debemos remontarnos nueva-mente al Tratado de París de 1898, mediante el cual la Corona española cedió Puerto Rico a Estados Unidos.
*353El Art. EX de dicho tratado estableció que los españoles nacidos en la península podrían permanecer fieles a la Corona española mediante declaración formal. A falta de tal declaración, dispone el artículo, “se considerará que han renunciado a dicha nacionalidad y adoptado la del territo-rio en el cual pueden residir”. Art. IX, Tratado de París de 1898, supra, ed. 1982, pág. 22.
Dispone, además, el mencionado artículo que:
Los derechos civiles y la condición política de los habitan-tes naturales de los territorios aquí cedidos a los Estados Unidos se determinarán por el Congreso. Art. IX, Tratado de París de 1898, supra, ed. 1982, pág. 22.
Con el traspaso de soberanía, el deber de lealtad y fide-lidad que los puertorriqueños le debíamos a la Corona es-pañola pasó a ser debido a Estados Unidos. De esta forma, la nacionalidad de los habitantes de Puerto Rico pasó, ipso facto, de ser española a ser estadounidense(57)
Nótese que conforme al Derecho Internacional y a la ley federal, el término “nacional” de Estados Unidos se refiere a aquella persona, ya sea ciudadana o no, que le debe fide-lidad a Estados Unidos.(58) El término “nacional” es, pues, distinto al de ciudadano e incluye a aquellas personas que le deben fidelidad a una nación pero que no gozan de todos los derechos políticos y civiles en ésta.(59)
Es por ello que, con la cesión de Puerto Rico a Estados Unidos, la mayoría de los habitantes en Puerto Rico pasa-ron a ser nacionales de Estados Unidos sin ser ciudadanos *354estadounidenses. Se creó así la condición híbrida de “nacio-nal-no ciudadano”.(60)
Ahora bien, con la aprobación del Acta Foraker, todos los habitantes de Puerto Rico (excepto aquellos que opta-ron por mantener su fidelidad a la Corona de España), es decir, todos los nacionales estadounidenses residentes en la isla a partir de 11 de abril de 1899, fecha en que se promulgó el Tratado de París, fueron declarados “ciudada-nos de Puerto Rico”. Éstos, junto a los ciudadanos de Esta-dos Unidos residentes en Puerto Rico, formaron el cuerpo político bajo el nombre de “Pueblo de Puerto Rico”.(61)
Dos (2) años más tarde se aprobó el Código Político de 1902, cuyo Art. 10 define quiénes son los ciudadanos de Puerto Rico:
Son ciudadanos de Puerto Rico:
1. Toda persona nacida en Puerto Rico y sujeta a su jurisdicción.
2. Toda persona nacida fuera de Puerto Rico que sea ciuda-dano de los Estados Unidos y resida dentro del territorio.
3. Toda persona que haya sido súbdito español, y residiendo en Puerto Rico el día once de abril de 1899, no hubiere optado por conservar su fidelidad a la Corona de España el día once de abril de mil novecientos, o con anterioridad a dicha fecha, se-*355gún los términos del tratado de paz entre los Estados Unidos y España, celebrado en abril once de mil ochocientos noventa y nueve. Art. 10 del Código Político, supra.
Dentro de esta definición se incluyen únicamente los na-cionales de Estados Unidos, ciudadanos estadounidenses o no, que residan en o estén sujetos a la jurisdicción de Puerto Rico.
La ciudadanía de Puerto Rico en 1902 agrupaba a tres (3) tipos distintos de ciudadanos puertorriqueños: aquellos nacidos en Puerto Rico, los ciudadanos de Estados Unidos residentes en Puerto Rico y los súbditos españoles que no mantuvieron su fidelidad a la Corona española conforme a los términos del Tratado de París. Por lo tanto, sólo los nacionales de Estados Unidos podían ser ciudadanos de Puerto Rico. Así lo expresó el Tribunal Supremo de Estados Unidos en Gonzalez v. Williams, supra, págs. 9-10, donde se resolvió que los ciudadanos puertorriqueños eran nacio-nales de Estados Unidos y, como tales, no podían ser con-siderados extranjeros (aliens) para efectos de la Ley de In-migración Federal de 1891.
Posteriormente, con la aprobación del Acta Jones, los ciudadanos puertorriqueños, salvo aquellos que la objeta-ron expresamente, recibieron la ciudadanía de Estados Unidos.(62) Más aún, dicha ley fue enmendada en 1927, a los fines de añadir la Sec. 5a, la cual define el término de ciudadano de Puerto Rico. Dicha sección fue incorporada en la vigente Ley de Relaciones Federales con Puerto Rico, la cual define el término “ciudadano de Puerto Rico” de la manera siguiente:

Sec. 5a. Citizens of Puerto Rico

That all citizens of the Unites States who have resided or who shall hereafter reside in the island for one year shall be citizens of Puerto Rico: ....
La nueva definición ofrecida por esta enmienda a la Carta Orgánica consagra el concepto de la “ciudadanía *356dual” dentro de un sistema federal, contenido en la Déci-mocuarta Enmienda de la Constitución de Estados Unidos, donde la ciudadanía nacional o federal sirve para fines in-ternacionales, y la ciudadanía estatal o local cumple con objetivos de índole doméstico y es equivalente al domicilio de la personal(63)
Esta interpretación del alcance de la ciudadanía puer-torriqueña fue explicada en Martínez v. Vda. de Martínez, 88 D.P.R 443, 452 (1963), donde sostuvimos que:
En el presente, la mayoría de los países sigue el principio de la nacionalidad y así lo ha seguido la Conferencia de la Haya sobre Derecho Internacional Privado. La teoría de la nacionalidad parece más completa desde el punto de vista teórico pero la teoría del domicilio resulta más práctica, y para los países que, en una forma u otra, forman parte de un sistema federal la teoría del domicilio parece ser la indicada. Esto es así porque aunque para fines internacionales los ciu-dadanos de una federación tienen una ciudadanía federal, para fines internos y para fines relacionados con áreas jurí-dicas en las cuales no hay legislación federal aplicable existe la ciudadanía local o estatal. Esta dualidad de ciudadanía, *357inherente en los sistemas federales, hizo necesario que esos sistemas adoptasen la teoría territorial o del domicilio. ... De-bido a esa dualidad de jurisdicciones que contienen dentro de sí los sistemas federales, éstos siguen la doctrina del domicilio.(64)
También sostuvimos en Fiddler v. Srio. de Hacienda, 85 D.P.R. 316 (1962), que conforme a lo dispuesto en la Sec. 5a de la Ley de Relaciones Federales con Puerto Rico, la ciu-dadanía puertorriqueña estaba predicada en el domicilio de Puerto Rico.(65) Véase, también, Tes. v. Tribl. Contribuciones y Solé, 69 D.P.R. 905 (1949), y Buscaglia, Tes. v. Tribl. de Contribuciones, 68 D.P.R. 345 (1948).
Es por ello que, contrario a lo que sin fundamento al-guno señala la mayoría, la ciudadanía de Puerto Rico tiene dentro del concepto de la dualidad de ciudadanías inhe-rente al ámbito federal el carácter limitado de domicilio.(66)
Por último, la See. 5 del Art. IX de la Constitución de Puerto Rico, supra, ed. 1982, pág. 387, dispone que:
En lo sucesivo la expresión “ciudadano del Estado Libre Asociado de Puerto Rico” sustituirá a la expresión “ciudadano de Puerto Rico” según ésta ha sido usada antes de la vigencia de esta Constitución.
No suscribimos la forzada interpretación de la Mayoría en cuanto a que la intención de los miembros de la Asam-*358blea Constituyente era crear a través de esta sección una nueva ciudadanía del Estado Libre Asociado de Puerto Rico, predicada en la “ciudadanía puertorriqueña” de los tiempos del Acta Foraker y apoyada en la definición de “ciudadanía puertorriqueña” contenida en el Art. 10 del Código Político de 1902 (1 L.P.R.A. see. 7).
Precisamente, el Informe de la Comisión de Disposicio-nes Transitorias citado por la Mayoría señala que “los ciu-dadanos de Puerto Rico antes de constituirse el Estado Li-bre Asociado de Puerto Rico están definidos en la Ley Orgánica”. Esta referencia a la Ley Orgánica no quiere de-cir otra cosa que los constituyentes mantuvieron el con-cepto de ciudadanía contenido por la Sec. 5a del Acta Jones, Documentos Históricos, supra, mantenida en vigor por la Ley de Relaciones Federales con Puerto Rico, donde se define la ciudadanía puertorriqueña en términos de domi-cilio dentro de un sistema federal. Más aún, evidenciando la farsa histérico-jurídica que representa esta opinión, la Mayoría se limita a citar el primer inciso del Art. 10 del Código Político de 1902, supra, para sustentar su posición, soslayando los otros dos (2) incisos que incluyen a los ciu-dadanos estadounidenses residentes en la isla y a los pe-ninsulares españoles que no se mantuvieron fieles a la Corona española. Como señaláramos anteriormente, al incluirse estos otros dos (2) grupos de personas dentro de la definición se estaba codificando, dentro de la ciudadanía puertorriqueña, la nacionalidad estadounidense.
Es manifiesto el error cometido por la Mayoría al con-cluir que existe una ciudadanía de Puerto Rico que surge jurídicamente de la Constitución del Estado Libre Asociado de Puerto Rico, separada de la nacionalidad y ciudadanía estadounidense, la cual es consustancial con los “poderes y las facultades que la colectividad política tiene dentro del sistema federal”. Opinión mayoritaria, pág. 201. Dicha ciu-dadanía, sostiene la Mayoría, “existe como parte del ám-*359bito de autoridad que le corresponde al E.L.A. de Puerto Rico íd.(67)
Una lectura objetiva e integral del Tratado de París de 1898, la Carta Orgánica de 1900 y el Art. 10 del Código Político de 1902, supra, refleja que en ningún momento ha existido una ciudadanía puertorriqueña desligada de la na-cionalidad (nationality) estadounidense. Además, en Gonzalez v. Williams, supra, se confirmó que esta peculiar con-dición de “ciudadanos puertorriqueños” creada por el Acta Foraker, Documentos Históricos, supra, se encontraba en-marcada dentro de la nacionalidad estadounidense. Dicha situación atípica fue corregida con la concesión de la ciu-dadanía de Estados Unidos a los puertorriqueños en 1917 y sólo las doscientas ochenta y ocho (288) personas que repudiaron esta ciudadanía de acuerdo con el procedi-miento establecido en el Acta Jones se mantuvieron en el anómalo estado jurídico de ciudadano de Puerto Rico y na-cional de Estados Unidos.(68) En cualquier caso, es desca-bellada la proposición de que la ciudadanía puertorriqueña *360creada por el Acta Foraker en 1900 pueda existir fuera de los casos específicos de las personas que cumplían con los requisitos establecidos para acogerse al procedimiento de repudiación de la ciudadanía estadounidense dentro del término de seis (6) meses contenidos en el Acta Jones.
Más aún, con la enmienda de 1927, en las que se definió a los ciudadanos de Puerto Rico como aquellos ciudadanos de Estados Unidos que residieran en Puerto Rico por más de un año, se consagró el carácter domiciliario de la ciuda-danía de Puerto Rico y el vínculo inquebrantable entre am-bas ciudadanías. La Mayoría ignora la Sec. 5a de la Ley de Relaciones Federales con Puerto Rico, supra, al igual que lo resuelto anteriormente por este Tribunal en torno a la naturaleza de la ciudadanía de Puerto Rico.
Por último, tampoco existió una intención por parte de la Asamblea Constituyente de modificar este concepto de ciudadanía y sustituirlo por la antigua ciudadanía de Puerto Rico contenida en el Acta Foraker. Por lo tanto, la cúbala en la cual incurre la Mayoría al interpretar que la See. 5 del Art. IX de la Constitución del Estado Libre Aso-ciado, supra, crea una ciudadanía del Estado Libre Aso-ciado de Puerto Rico —la cual recoge la ciudadanía del Acta Foraker, y que al mismo tiempo existe como parte del ámbito de autoridad que le corresponde al Estado Libre Asociado de Puerto Rico— es contraria a la letra clara de la referida See. 5 del Art. IX de nuestra Constitución, supra, y al propio texto del informe citado por la Mayoría.
Contrario a la expresa voluntad legislativa, y en virtud de esta nueva “ciudadanía puertorriqueña” manufacturada en el taller “jurídico” de la Mayoría, el recurrido puede ejercer el derecho al voto en Puerto Rico, a pesar de que renunció voluntaria y expresamente a la nacionalidad y ciudadanía estadounidense.
No estamos de acuerdo. Toda vez que el recurrido re-nunció voluntariamente a la nacionalidad y a la ciudada-nía de Estados Unidos, éste se convirtió en un expatriado (alien) de acuerdo con la Ley de Inmigración y Nacionali-dad, 8 U.S.C. sec. 1101(a)(3), por lo que a la luz de lo re-*361suelto en Davis v. District Director, Immigration and Naturalization Service, supra, perdió no sólo la ciudadanía estadounidense, sino también la ciudadanía de Puerto Rico.(69)
X
Se sostiene por algunos que el recurrido es un objetor por conciencia y que tal condición amerita que se le trate como exento a que tenga que cumplir con los requisitos para poder ejercer el voto en Puerto Rico, según lo dis-puesto por la Ley Electoral de Puerto Rico. Se sugiere que el recurrido no debe estar sujeto a los requisitos, admitida-mente constitucionales, de la Ley Electoral de Puerto Rico, porque éstos son incongruentes con su ideología particular, la que éste pretende expresar mediante el ejercicio de su franquicia electoral. No podemos suscribir esa teoría por dos (2) razones: (a) el recurrido no es un objetor por con-ciencia; (b) los requisitos de la Ley Electoral de Puerto Rico no impiden que los puertorriqueños independentistas ex-presen su posición en el foro político mediante su partici-pación electoral. Nos explicamos a fondo.
El declarar que la expatriación del recurrido Mari Brás y su subsiguiente impugnación como elector lo hace un ob-jetor de conciencia es estirar radicalmente la doctrinad(70) *362Como pasamos a ver, la doctrina que define a los objetores de conciencia no es tan elástica. Se pretende definir la ob-jeción de conciencia como “la negativa de un individuo, por motivos éticos dimanantes de una conciencia sincera, a so-meterse a una conducto (norma legal), que en principio re-sultaría jurídicamente exigible a la sociedad en general a la que pertenece”.(71) Bajo esa definición, cualquier persona que por razones de conciencia se oponga a una norma legal, no tendría que acatarla, siempre que su objeción sea sincera. Nuestro derecho no extiende excepciones por mera subjetividad y la doctrina del objetor de conciencia no va tan lejos. La persona puede moralmente no acatar, pero se atiene a las consecuencias legales de sus actos.
En nuestra sociedad no consideramos la perspectiva subjetiva del individuo para determinar si éste está sujeto a nuestras leyes. Por otro lado, para asegurar que el Es-tado no infrinja indebidamente sobre los derechos del indi-viduo, nuestro mandato constitucional reconoce derechos inviolables. Como discutimos, entre éstos tiene fundamental valor el derecho al voto. El recurrido no perdió el dere-cho al voto por ser independentista, sino por haber renun-ciado voluntariamente a ser ciudadano de Estados Unidos. La Ley Electoral de Puerto Rico no contiene un efecto dis-criminatorio contra los independentistas ni contra ninguna de las posiciones que componen el mosaico ideológico de Puerto Rico. De manera que el requisito de la ciudadanía de Estados Unidos para ejercer el voto de ninguna manera *363obliga a los puertorriqueños a renunciar a sus convicciones políticas.
De hecho, muchos independentistas ejercen el derecho al voto precisamente para adelantar su causa y otros han sugerido que es elemento importante para el logro de la independencia que se permita a los puertorriqueños, que así lo deseen, retener la ciudadanía de Estados Unidos bajo ese status político. No existen fundamentos para concluir que los derechos de expresión e ideología del recurrido han sido de alguna manera limitados por las impugnadas dis-posiciones de la Ley Electoral de Puerto Rico.
El recurrido tiene derecho a renunciar a la ciudadanía de Estados Unidos y tiene derecho a convertir su renuncia en una forma de expresión política; lo que no puede hacer es renunciar a esa ciudadanía y reclamar el derecho al voto cuando para ello claramente se requiere la ciudadanía que renunció.
Se ha reconocido, como parte del derecho de expresión, que una persona queme la bandera de Estados Unidos, pero ello no conlleva que el Estado tenga la obligación de proveérsela.
Reconocemos la obligación de proteger la identidad ideo-lógica del recurrido, pero debemos recalcar que la Ley Electoral de Puerto Rico no infringe sobre la conciencia de éste. El recurrido renunció voluntariamente a la ciudadanía de Estados Unidos y, de esa manera, deliberadamente incum-ple con un vital requisito para ejercer el voto en Puerto Rico.
XI
La aplicación del derecho no es tarea fácil y se torna aun más ardua cuando su correcta interpretación lleva a que un puertorriqueño no pueda ejercer el voto en su patria. No obstante, la función de este Tribunal es la de interpretar la ley conforme al derecho y la razón, para así hacer justicia. Nuestro criterio no puede ser sometido a consideraciones personales o ideologías particulares ni regirse por la publi-*364cidad que haya adquirido la controversia particular. Es por este compromiso a nuestra función judicial que hoy disen-timos de que el Tribunal reconozca la Ley Electoral de Puerto Rico a medias para acomodar una excepción que anule el efecto jurídico de la expatriación voluntaria del recurrido, quien por sus propios actos se colocó en esa situación.
En conclusión, reiteramos que sólo dos (2) hechos son esencialmente pertinentes a nuestra revisión del recurso presentado. Primero, el recurrido nació en Puerto Rico, por lo que fue ciudadano de Estados Unidos hasta que volun-tariamente renunció a tal condición en julio de 1994. Segundo, el recurrido tuvo el derecho de ejercer su voto en las Elecciones Generales de Puerto Rico hasta que renunció a su ciudadanía estadounidense. Ante esos hechos, es nues-tro criterio que la decisión del recurrido de renunciar a la ciudadanía estadounidense tiene el efecto jurídico de des-tituirle de su reclamo a los derechos y responsabilidades que su decisión conlleva.
Un último tema exige nuestra aclaración. El recurrido comienza su memorando de derecho, presentado el 14 de octubre de 1996 ante el tribunal de instancia, citando las siguientes palabras que expresó nuestro Tribunal en Noriega v. Gobernador, 122 D.P.R. 650, 695 (1988):
En nuestra sociedad democrática, el Estado no tiene jurisdic-ción sobre los dictados de conciencia y sentimientos individua-les del individuo.
Subrayamos que nuestro criterio se extiende sólo sobre la constitucionalidad de dos (2) artículos de la Ley Electoral de Puerto Rico. Estas disposiciones de ley cuentan con la capacidad, no prohibida por nuestra Constitución, de impedir que el recurrido emita su voto en Puerto Rico, pero éstas no pueden, ni a nuestro entender pretenden, restrin-gir la libertad de expresión ni la actividad intelectual y política del recurrido.
Por los fundamentos expresados, estamos de acuerdo *365que la Ley Electoral de Puerto Rico es constitucional al requerir que los electores en Puerto Rico sean ciudadanos de Estados Unidos; sin embargo, disentimos de la errónea decisión de la mayoría al eximir al recurrido de cumplir con los requisitos de dicha ley.

 Enmienda de 4 de marzo de 1927, cap. 503, See. 2 (44 Stat. 1418).


 La sentencia emitida por el Tribunal de Primera Instancia es correcta al dictaminar que, al recusado haberse sometido voluntariamente a la jurisdicción de la Comisión Local, tal recusación no debió desestimar la recusación por dudas sobre la calidad del emplazamiento. Sentencia del Tribunal de Primera Instancia, Caso Civil KAC-96-0856, pág. 2. Véanse, también: Claudio v. Casillas Mojica, 100 D.P.R. 761, 772 (1972): Franco v. Corte, 71 D.P.R. 686, 689 (1950).


 Más aún, en Trop v. Dulles, 356 U.S. 86, 93-104 (1958), el Tribunal Supremo federal señaló que la expatriación de un ciudadano estadounidense constituye un castigo cruel que está prohibido por la Octava Enmienda de la Constitución federal, L.P.R.A. Tomo 1. Véase, también, Schneider v. Rusk, 377 U.S. 163, 167-169 (1964).


 Sin embargo, el Tribunal Supremo federal dispuso en Rogers v. Bellei, 401 U.S. 815 (1971), que la ciudadanía estadounidense concedida mediante estatuto no está garantizada al extremo que lo está la ciudadanía adquirida por medio de lo dispuesto por la Decimocuarta Enmienda de la Constitución federal, L.P.R.A., Tomo 1.
*296No entramos a discutir, por no estar ante nuestra consideración, si la ciudada-nía de Estados Unidos obtenida por una ley del Congreso y no en virtud de la Deci-mocuarta Enmienda, supra, es decir, por nacimiento en uno de los cincuenta (50) estados o por naturalización, tiene el mismo rango que éstas y si puede o no abro-garse subsiguientemente por el Congreso retroactiva y/o prospectivamente.


 Vease Afroyim v. Rusk, 387 U.S. 253, 257-261 (1967).


 8 U.S.C. sec. 1481(a)(5). (1988).


 Sentencia del Tribunal de Primera Instancia, Caso Civil Núm. KAC-96-0856, págs. 5-6.


 Dicho documento consta en el Apéndice de la Petición de certiorari presen-tada por la recurrente, pág. 191, y en el Alegato del Procurador General, págs. 3-4.


 El Tribunal Supremo federal ha señalado que la Cláusula de Supremacía federal no desplaza a los estados sobre ciertas determinaciones de política pública relacionada con los inmigrantes. Consistentemente con esa perspectiva, ha deferido a los estados la determinación de la reglamentación de acceso de extranjeros a posi-ciones públicas. Cabell v. Chavez-Salido, 454 U.S. 432 (1982), y Ambach v. Norwick, 441 U.S. 68 (1979).


 Es regla de hermenéutica de nuestra jurisdicción que cuando la ley es clara y libre de toda ambigüedad, la letra no debe ser menospreciada bajo el pretexto de cumplir con su espíritu. Art. 14 del Código Civil, 31 L.P.R.A. see. Í4. Véanse, tam-bién: Rojas v. Méndez & Co., Inc., 115 D.P.R. 50 (1984); Díaz v. Srio. de Hacienda, 114 D.P.R. 865 (1983); Robert Vizcarrondo v. Srio. de Hacienda, 114 D.P.R. 566, 573 esc. 3 (1983); Román v. Superintendente de la Policía, 93 D.P.R. 685 (1966); Partido Popular v. Junta Insular Elecciones, 63 D.P.R. 296, 337 (1944).


 Se ha establecido por este Tribunal que “el uso de la conjunción disyuntiva ‘o’ tiene el efecto de desvincular las palabras entre las que es usada. Mari Bras v. *303Alcaide, 100 D.P.R. 506 (1972); Pueblo v. Febres Colón, 95 D.P.R. 172 (1967), y Pueblo v. Mantilla, 71 D.P.R. 36 (1950)”. Alejandro Rivera v. E.L.A., 140 D.P.R. 538, 544 (1996). También hemos dispuesto que, en algunas situaciones, estas conjunciones son intercambiables entre sí, en los casos en que esa sustitución fuese necesaria para atener la intención dispuesta por el Legislador. Véanse: Pérez Pellot v. J.A.S.A.P., 139 D.P.R. 588 (1995); Pueblo v. Colón Rosa, 96 D.P.R. 601, 607 (1968); Pueblo v. Mantilla, supra, págs. 42 — 43; De Castro v. Junta de Comisionados, 57 D.P.R. 153 (1940); Monllor & Boscio, Sucrs, v. Sancho Bonet, Tes., 49 D.P.R. 576 (1936), y R.E. Bernier y J.A. Cuevas Segarra, Aprobación e interpretación de las leyes en Puerto Rico, 2da ed., Pubs. J.T.S., 1987, Vol. 1, pág. 353. Sin embargo, el Art. 2.003 de la Ley Electoral de Puerto Rico, supra, no requiere tal variación para llevar a cabo el propósito que le fue asignado por la Asamblea Legislativa. El estatuto es claro, lo que nos obliga a interpretarlo de acuerdo con el lenguaje seleccionado por la Asamblea Legislativa.


 A ese respecto, véanse: Xerox Corp. v. Srio. de Hacienda, 115 D.P.R. 668 (1984); P.R. Tel. Co. v. Martínez, 114 D.P.R. 328, 341 (1983); Cancora Marina, Inc. v. Srio. de Hacienda, 114 D.P.R. 248, 254 (1983); Delgado v. D.S.C.A., 114 D.P.R. 177, 182 (1983); Marina Ind., Inc. v. Brown Boveri Corp., 114 D.P.R. 64, 90 (1983); P.P.D. v. Gobernador, 111 D.P.R. 8 (1981); J. Soler Motors v. Kaiser Jeep Int’l., 108 D.P.R. 134, 141 (1978); Arcelay Rivera v. Srio. de Salud, 106 D.P.R. 196, 200-201 (1977); Fraticelli v. Comisión Industrial, 105 D.P.R. 363, 367 (1976); A.C.A.A. v. Yantín, 103 D.P.R. 59, 62, (1974); Pueblo v. Dones, 102 D.P.R. 118, 122 (1974); Warner Lambert Co. v. Tribunal Superior, 101 D.P.R. 378, 386 (1973); Vda. de Carlo v. Toro, 99 D.P.R. 200, 235-236 (1970); Pueblo v. Olivencia Román, 98 D.P.R. 1, 4 (1969); Robles Ostolaza v. U.P.R., 96 D.P.R. 583, 586 (1968); M. Mercado e Hijos v. Junta Azucarera, 95 D.P.R. 852, 860 (1968); Sánchez v. Municipio de Cayey, 94 D.P.R. 92, 102 (1967); Sales v. Samac Motor Corp., 92 D.P.R. 529, 540 (1965); Cirino v. Fuentes Fluviales, 91 D.P.R. 608, 616 (1964); Central Aguirre Sugar v. Srio. Hacienda, 91 D.P.R. 340, 348 (1964); Pueblo v. Barriera González, 89 D.P.R. 772, 776 (1964); Arroyo Merino v. Junta Azucarera, 89 D.P.R. 622, 630 (1963); Correa Suárez v. Junta Retiro para Maestros, 88 D.P.R. 590, 597-598 (1963); Vachier v. McCormick, Alcaide & Co., 86 D.P.R. 714, 735, 746-747 (1962); Pueblo v. Villalba, 86 D.P.R. 318, 323 (1962); Cortés v. Comisión Industrial, 85 D.P.R. 241, 244 (1962); Álvarez & Pascual, Inc. v. Srio. Hacienda, 84 D.P.R. 482, 489-490 (1962); A. Roig, Suers, v. Junta Azucarera, 77 D.P.R. 342, 353 (1954); Sorrentini y Cía. v. Méndez, 76 D.P.R. 690, 696 (1954); Central Coloso v. Descartes, Tes., 74 D.P.R. 481, 485 (1953); Descartes, Tes. v. Tribl. Contrib. y Sucn. Cautiño, 71 D.P.R. 248, 253 (1950); Ana María Sugar Co. v. Tribl. de Contribuciones, 69 D.P.R. 938, 940-941 (1949); De Ca[s]tro v. Junta de Comisionados, 59 D.P.R. 676, 686 (1942).


 Véase R. Serrano Geyls, Derecho Constitucional de Estados Unidos y Puerto Rico, San Juan, Ed. C. Abo. P.R., 1988, Vol. II, pág. 1184.
Es necesario mencionar que, posterior a Sugarman v. Dougall, 413 U.S. 634 (1973), el Tribunal Supremo federal, siguiendo la doctrina jurisprudencial estable-cida en Graham v. Richardson, 403 U.S. 365 (1971), aplicó el escrutinio estricto a una serie de contextos relacionados a la clasificación de segmentos de la población por razón de extranjería o ciudadanía. Véanse: Plyler v. Doe, 457 U.S. 202 (1982); Ambach v. Norwich, supra; Nyquist v. Mauclet, 432 U.S. 1 (1977) (los tres (3) inva-lidando estatutos estatales que restringen los beneficios docentes a los ciudadanos), y Examining Board v. Flores de Otero, 426 U.S. 572 (1976) (que invalidan estatutos para prohibir que extranjeros se desempeñaran como ingenieros).


 Como indicó el Juez Asociado Señor Hernández Denton, en la ponencia mayoritaria de De Paz Lisk v. Aponte Roque, 124 D.P.R. 472, 482 (1989), la casuística federal sobre las clasificaciones de extranjería refleja que es un “punto de intenso conflicto”. El Juez Powell del Tribunal Supremo federal ha admitido que las decisio-nes de ese Tribunal sobre las clasificaciones de extranjería no han seguido una línea recta a través de los años. Ambach v. Norwick, supra, pág. 71. Sin embargo, enten-demos que el Tribunal Supremo federal ha sido consistente en aplicar el escrutinio estricto a los casos en que la doctrina de función política es inaplicable, mientras ha enfocado el lente del escrutinio de nexo racional cuando el estatuto se refiere a fun-ciones que afectan la formulación de política pública. Véanse: Ambach v. Norwick, supra, pág. 73; Foley v. Connelie, 435 U.S. 291 (1978), y Perkins v. Smith, 426 U.S. 913 (1976).
*311En términos generales, hemos dispuesto que “[l]as expresiones vertidas por el Tribunal Supremo federal en esta área son obligatorias para este Tribunal toda vez que los derechos protegidos por las cláusulas del debido proceso de ley y de la igual protección de las leyes de la Constitución de los Estados Unidos son aplicables a Puerto Rico”. De Paz Lisk v. Aponte Roque, supra, pág. 486. Véanse: Posadas de Puerto Rico Assoc. v. Tourism Co., 478 U.S. 328 (1986); Examining Bd. v. Flores de Otero, supra, págs. 599-601; Calero-Toledo v. Pearson Yacht Leasing Co., 416 U.S. 663, 668 (1974), y J.J. Álvarez González, La protección de los derechos humanos en Puerto Rico, 57 Rev. Jur. U.P.R. 133, 143 et seq. (1988).


 Véanse: De Paz Lisk v. Aponte Roque, supra, pág. 487, y Cabell v. Chavez-Salido, supra, págs. 439-441.


 El Tribunal Supremo federal en Bernal v. Fainter, 467 U.S. 216 (1984), estableció el esquema con el cual examinar un estatuto para determinar si este se encuentra cobijado bajo la doctrina de función política. En esa decisión el Tribunal dictaminó que la naturaleza de la profesión del notario, refiriéndose al notario de tradición anglosajona, es en esencia “oficinesca y ministerial” y no va “al corazón del gobierno representativo”. Véase Serrano Geyls, op. cit. El esquema que se aplicó es el siguiente:
“ ‘First, the specificity of the classification wifi be examined: a classification that is substantially overinclusive or underinclusive tends to undercut the governmental claim that the classification serves legitimate political ends. ... Second, even if the classification is sufficiently tailored, it may be applied in the particular case only to ‘persons holding state elective or important nonelective executive, legislative, and judicial positions,’ those who ‘participate directly in the formulation, execution, or review of broad public policy’ and hence ‘perform functions that go the to the heart of representative government.’ ” Bernal v. Fainter, supra, págs. 221-222.
Sin embargo, el Tribunal Supremo federal ha aplicado una fórmula menos es-tricta en cuanto a estatutos congresionales que imponen restricciones a los extranjeros. Véanse: Matthews v. Díaz, 426 U.S. 67 (1976), y Serrano Geyls, op. cit, pág. 1186.


 La Constitución del estado de Wyoming, incluso, especifica que aquellos que no hayan sido ciudadanos al momento de su ratificación, no podrán ser electores posteriormente, a menos que dentro de los cinco (B) años posteriores reciban la ciu-dadanía de Estados Unidos. Dispone esa Constitución:
"... Nothing herein contained shall be construed to deprive any person of the right to vote who has such right at the time of the adoption of this constitution, unless disqualified by the restrictions of section six of this article. After the expiration of five (5) years from the time of the adoption of this constitution, none but citizens of the United States shall have the right to vote." (Énfasis suplido.) Wyo. Stat. Art. 6, Sec. 10 (1959).


 Véanse: Ala. Code Art. VIII Sec. 177; Alaska Stat. Art. V Sec. 1; Ariz. Rev. Stat. Ann. Art. VII Sec. 2 (1984); Ark. Code Ann. Art. 3 Sec. 1 (Bobbs-Merril 1947); Cal. Code Art. II Sec. 2; Colo. Stat. Art. VII Sec. 1; Conn. Gen. Stat. Art. VI Sec. 1; Fla. Stat. Ann. Art. VI Sec. 2; Ga. Code.Ann. Art. II Sec. 1 P. II; Haw. Rev. Stat. Art. II Sec. 1; Idaho Code Art. VI Sec. 2 (1932); Ill. Rev. Stat. Art. Ill Sec. 1; Indiana Code Ann. Art. II Sec. 2 (Burns 1955); Iowa Code Ann. Art. Sec. 1 (West 1949); Kan. Stat. Ann. Art. V Sec. 1; Ky. Rev. Stat. Ann. Sec. 145; La. Rev. Stat. Ann. Art. 197; Me. Rev. Stat. Ann. Art II Sec. 1; Md. Code Ann., Const. Art. I Sec.l; Mich. Comp. Laws Ann. Art II Sec. 1; Minn. Stat. Art VII Sec. 1; Miss. Code Ann. Art. XII Sec. 241; Mo. Rev. Stat. Art. VIII Sec. 2; Mont. Code Ann. Art. IX Sec. 2; Nev. Rev. Stat. Art. II Sec. 1; N.J. Stat. Ann. Art. II Sec. l(3)(a); N.M. Stat. Ann. Art. VII Sec. 1; N.C. Gen. Stat. Art. VI Sec. 1; N.D. Cent. Code Art. II Sec. 1; Ohio Rev. Code Ann. Art. V Sec. 1 (Anderson 1994); Okla. Stat. Ann. Art. Ill Sec. 1; Or. Stat. Art. II Sec. 2; Pa. Stat. Ann. Art. VII. Sec. 1; Pa. Stat. Ann. Const. Art. VII Sec. 1; R.I. Gen. Laws Art. II Sec. 1; S.C. Code Ann. Art. II Sec. 4; S.D. Codified Laws Art. VII Sec. 2; Tenn. Code Ann. Art. TV Sec. 1; Tex. Code Ann. Art. VI Sec. 2; Utah Code Ann. Art. IV Sec. 2; Vt. Stat. Ann. Art. II Sec. 42; Va. Code Ann. Art. II Sec. 1; Wash. Rev. Code Ann. Art. VI Sec. 1; Wis. Stat. Ann. Art. Ill Sec. 1; Wyo. Stat. Art. VI Sec. 2.


 Del. Code Ann. Art. V Sec. 2; Del. Code Ann. tit. 15 Sec. 1701; N.H. Rev. Stat. Ann. Const. Pt. 1 Art. 11; N.H. Rev. Stat. Ann. Tits. 63-64, Cap. 654:1; N.Y. Art. 11 Sec. 1, (McKinney); N.Y. Elect. Tit. 1, Sec. 5-102 (McKinney); W. Va. Code Art. 4 Sec. 1; W. Va. Code Sec. 3-2-2.


 N.C. Gen. Stat. Const. Art. VI Sec. 2; N.C. Gen. Stat. Art. 8, Sec. 163-85.


 La. Rev. Stat. Ann. Const. Art. 1 Sec. 10; La. Rev. Stat. Ann. Vol. 4, Sec. R-S 18:101; Opiniones del Procurador General Federal: 1950-52, pág. 71; 1938-40, pág. 354; 1938-40, pág. 351; 1916-18, pág. 487.


 Véase el Informe de la Comisión de Carta de Derechos, 4 Diario de Sesiones de la Convención Constituyente 2560, 2562 (1962); 2 Diario de Sesiones de la Con-vención Constituyente 1374 (1961).


 De hecho, los delegados de la Asamblea Constituyente estaban tan conscien-tes de la importancia de que el término “nacimiento” expuesto en la Sec. 1 del Art. II de nuestra Constitución, L.P.R.A., Tomo 1, no se interpretara como referente a “per-sonas nacidas fuera de Puerto Rico” (Diario de Sesiones, supra, Vol. 2, pág. 1375, y Diario de Sesiones, supra, Vol. 4, pág. 2562), que uno de los delegados sometió una enmienda para eliminar por completo la palabra del texto de nuestra Constitución. Diario de Sesiones, supra, Vol. 2, pág. 1375. Esa enmienda no fue acogida ya que los Delegados quedaron confiados de que el significado asignado al término no sería interpretado incorrectamente para incluir controversias sobre los derechos de un extranjero que resida en Puerto Rico.


 Toda persona que nazca en Puerto Rico y resida en la Isla es ciudadano de Estados Unidos para los efectos de la Ley Electoral de Puerto Rico y, por lo tanto, tiene derecho a ejercer su voto en las elecciones generales. Recordemos que “la Cons-titución no impide que las leyes dispongan situaciones distintas cuando el discrimen no es arbitrario ni responde a un propósito de hostilidad contra determinado grupo”. De Paz Lisk v. Aponte Roque, supra, pág. 487. En efecto, de la única forma que tal ciudadano puede perder el derecho al voto es renunciando a la ciudadanía de Estados Unidos. Estemos claro en que fue el recurrido, y no el Estado, quien provocó su propia restricción al voto que nos ocupa hoy.


 No hacemos caso omiso a los señalamientos de comentaristas de que, inde-pendientemente de la doctrina de función política, toda restricción estatutaria al sufragio por razón de extranjería debe ser expuesta al escrutinio estricto. G.M. Ros-berg, Aliens and Equal Protection: Why Not the Right to Vote? 75 Mich. L. Rev. 1092, 1105 (1977).


 Al aplicar el escrutinio estricto a estos casos, no podemos perder de perspec-tiva la importante distinción que impone la Constitución entre ciudadanos y otros, y que, por lo tanto, no se devalúe la condición de ciudadano.
“It would be inappropriate ... to require every statutory exclusion of aliens to clear the high hurdle of ‘strict scrutiny,’ because to do so would ‘obliterate all the distinctions between citizens and aliens, and thus depreciate the historic values of citizenship’.” Foley v. Connelie, supra, pág. 295, citando a Nyquist v. Mauclet, supra, pág. 14, opinión disidente del Juez Burger.
El riesgo, sin embargo, de que se subordinen inconstitucionalmente los derechos del individuo, en especial cuando ante nos se encuentra el derecho al sufragio, nos motiva a enfocar el escrutinio estricto a los intereses que chocan en el presente caso.


 AI respecto, el Tribunal Supremo de Estados Unidos distingue, de la si-guiente manera, al ciudadano del residente, especificando que el factor distintivo es que el ciudadano cuenta con derechos políticos.
“The act of becoming a citizen is more than a ritual with no content beyond the fanfare of ceremony. A new citizen has become a member of the Nation, part of a people distinct from others. ... The individual, at that point, belongs to the polity and is entitled to participate in the processes of democratic decisionmaking. Accordingly, we have recognized ‘a State’s historical power to exclude aliens from participation in its democratic political institutions’... as part of the sovereign’s obligation to ‘preserve the basic conception of political community’.
“Thus, it is clear that a State may deny aliens the right to vote, or to run for elective office, for these lie at the heart of our political institutions.” Foley v. Connelie, supra, págs. 295-296.


 Art. IX, Tratado de París de 1898, Documentos Históricos, L.P.R.A., Tomo 1.


 La norma de derecho internacional establece que, al efectuarse una trans-ferencia de la soberanía de un territorio, la fidelidad de la ciudadanía residente en el mismo también se transfiere al nuevo régimen. Véase United States v. Uhl, 137 F.2d 898, 902 (2do Cir. 1943), y American Insurance Co. v. Cotton, 1 Pet. (26 U.S.) 511, 542 (1828).


 Carta Orgánica de 12 de abril de 1900, cap. 191, 31 Stat. 79.


 8 U.S.C. see. 1402; 64 Stat. 319.


 Se calcula que para mediados de la década del setenta, más de un millón y medio (1,500,000) de puertorriqueños dejaron los confines de la Isla para vivir en Estados Unidos. Véase B.G. Silvestrini y M.D. Luque de Sánchez, Historia de Puerto Rico: trayectoria de un pueblo, San Juan, Cultural Puertorriqueña, Inc., 1987, págs. 582-584.
En 1990, la población de puertorriqueños que residía en Estados Unidos, fuera de Puerto Rico, ascendió a dos millones setecientos veintiocho mil (2,728,000) personas. Statistical Abstract of the United States, 112ma ed., Washington, D.C., U.S. Government Printing Office, 1992, pág. 17. Publicado por el Negociado del Censo del Departamento de Comercio de Estados Unidos. Para ese mismo año, Puerto Rico tenía tres millones quinientos veintiocho mil (3,528,000) habitantes. J.E. López Reyes, ed., Comparative Compendium of Puerto Rico & The United States, San Juan, Puerto Rico, Merlion Press, 1995, pág. A5.


 Recordemos también que el requisito de ciudadanía estadounidense dis-puesto por la Ley Electoral de Puerto Rico no es un ejemplo aislado o único de la intención legislativa de proteger la vigencia e importancia de ese elemento de nues-tra identidad. Las leyes de Puerto Rico requieren la ciudadanía de Estados Unidos para ejercer un sinnúmero de funciones. Nuestra Constitución requiere que la persona sea ciudadana estadounidense para poder ser gobernador (Art. IV, Sec. 3, Const. E.L.A., L.P.R.A., Tomo 1; legislador (Art. II, Sec. 5 Const. E.L.A., L.P.R.A., Tomo 1, o juez del Tribunal Supremo (Art. V, Sec. 9, Const. E.L.A., L.P.R.A., Tomo 1). Las Secs. 10 y 36 de la Ley de Relaciones Federales, 48 U.S.C. 731 et seq., requieren la ciudadanía estadounidense para poder ejercer como Comisionado Residente de Puerto Rico en Washington.


 El recurrido en su alegato arguye que varios tratados internacionales le conceden el derecho al voto en Puerto Rico. Esa aseveración es incorrecta, ya que los tratados y convenciones internacionales no desvirtúan lo dispuesto por la Ley de Inmigración y Naturalización Federal y la Ley Electoral de Puerto Rico.


 Sentencia del Tribunal de Primera Instancia, Caso Civil KAC-96-0856, pág. 25.


 La opinión de la mayoría señala que al aprobarse la Ley Púb. Núm. 600 de 3 de julio de 1950 (64 Stat. 314), Documentos Históricos, L.P.R.A., Tomo 1, y crearse el Estado Libre Asociado, se eliminó de nuestro ordenamiento constitucional el re-quisito de ser ciudadano de Estados Unidos como condición para ser elector en Puerto Rico. Ese postulado es categóricamente falso. Desde que la primera ley para reglamentar las elecciones en Puerto Rico tuvo su génesis en 1919, hasta la última encarnación de la Ley Electoral de Puerto Rico en 1995, se ha requerido de los electores el ser ciudadano de Estados Unidos. La vigencia estatutaria de ese requi-sito no fue afectada por la Ley Púb. Núm. 600, supra, ni por el Estado Libre Asociado. Antes y después de la Ley Púb. Núm. 600, supra, y del Estado Libre Asociado, las leyes electorales de Puerto Rico han requerido el ser ciudadano de Estados Unidos para ejercer el voto en Puerto Rico.
Más aún, contrario a la tesis que esboza la Mayoría del Tribunal, la Ley Electoral de Puerto Rico no comenzó a requerir la ciudadanía de Puerto Rico hasta 1977, cuando fue enmendada para requerir la ciudadanía de Estados Unidos y de Puerto Rico para poder ejercer el voto en la Isla. El Art. 2.003 de la Ley Electoral de Puerto Rico, Ley Núm. 4 de 20 de diciembre de 1977 (16 L.P.R.A. see. 3053) dispone:
Artículo 2.003. —Requisitos del Elector.—
Será elector de Puerto Rico todo ciudadano de los Estados Unidos de América y de Puerto Rico domiciliado en la Isla que, a la fecha de una elección haya cumplido los diez y ocho (18) años de edad, esté debidamente inscrito con no menos de cuatro (4) meses de antelación a la misma y no se encuentre legalmente incapacitado para votar. 1977 Leyes de Puerto Rico 665.
El historial legislativo de esa ley no indica el propósito de requerir la ciudadanía de Puerto Rico. Las expresiones de los legisladores Oreste Ramos y Edison Misla Aldarondo sostienen que los requisitos dispuestos por la Ley Electoral de 1977 son para mantener en efecto lo anteriormente requerido, desde la Ley Núm. 79 de 25 de junio de 1919 (16 L.P.R.A. ant. sec. 1 et seq.), para poder ejercer el voto en Puerto Rico. Véanse: Informe de la Comisión de Gobierno de la Cámara de Representantes *335sobre el P. de la C. 446 de 1ro de diciembre de 1977, 8va Asamblea Legislativa, 2da Sesión Ordinaria; Informe del Presidente de la Comisión de Gobierno del Senado de Puerto Rico sobre el P. del S. 424, 8va Asamblea Legislativa, 2da Sesión Ordinaria, Senador Oreste Ramos, pág. 23, y las expresiones del representante Misla Alda-rondo, sobre el particular en el debate en el hemiciclo de la Cámara. Diario de Se-siones de la Asamblea Legislativa (Cámara), 2 de diciembre de 1977, págs. 105-106.
Sin embargo, los estatutos electorales previos a 1977 no requerían la ciudada-nía de Puerto Rico para ejercer el voto, sólo la de Estados Unidos, por lo que no podemos concluir que la Asamblea Legislativa que enmendó la ley electoral en 1977 perseguía imponer un requisito independiente de ser ciudadano de Puerto Rico, sino que se quería mantener como requisito de ciudadanía el tener la de Estados Unidos.


 Enfatizamos que la opinión de la mayoría por voz del Juez Asociado Señor Fuster Berlingeri supone que la Asamblea Legislativa no tuvo el propósito de reque-rir la ciudadanía de Estados Unidos a electores que la hayan tenido y perdido por voluntad propia. Sin embargo, no encontramos fundamentos para sostener esa suposición. El historial legislativo de la Ley Electoral de Puerto Rico no indica que la Asamblea Legislativa, al explícitamente decretar que sólo los ciudadanos de Estados Unidos podrían ejercer el voto en Puerto Rico, pretendía también exceptuar a los expatriados de esa ciudadanía.


 La ley define al “nacional” como aquella persona, ciudadana o no, que le debe fidelidad a Estados Unidos. 8 U.S.C. sec. 1101(a)(22). Véase, también, Oliver v. United States Dept. of Justice, I. & N. Serv., 517 F.2d 426 (2do Cir. 1975).


 Este criterio está libre de desprecio hacia los que no son ciudadanos de Estados Unidos y demás extranjeros que residen como respetados vecinos en nuestra comunidad. Recalcamos y hacemos nuestras las palabras del Tribunal Supremo federal, cuando expuso en Foley v. Connelie, supra:
“This is not intended to denigrate the valuable contribution of aliens who benefit from our traditional hospitality. It is no more than recognition of the fact that a democratic society is ruled by its people. Thus, it is clear that a State may deny aliens the right to vote, or to run for elective office, for these lie at the heart of our political institutions.” (Enfasis suplido.) Foley v. Connelie, supra, pág. 296.
*339Esto es, nuestro pronunciamiento de que es apremiante y permisible el requi-sito de que sean los ciudadanos de Estados Unidos los que ejerzan el voto en Puerto Rico, no contiene diseño alguno de menospreciar el importante papel que los extran-jeros desempeñan en nuestra comunidad.


 A este respecto, la Corte Suprema en Afroyim v. Rusk, supra, ha establecido que:
“In some instances, loss of citizenship can mean that a man is left without the protection of citizenship in any other country in the world —as a man without a country.” Afroyim v. Rusk, supra, pág. 268. Véase, también, Jolley v. Immigration and Naturalization Service, 441 F.2d 1245, (5to Cir. 1971).


 Cabe señalar que la Corte de Distrito federal, consciente de que Davis se había expatriado por razones ideológicas, limitó su criterio a las controversias lega-les que versaban sobre su ciudadanía y derecho de inmigración. Dejando claro que no se pretendía la restricción de los derechos de expresión de Davis, concluyó el tribunal:
*341“The Court in no way wishes to deprecate the honesty of belief or depth of conviction that the petitioner feels for the cause of world citizenship. This opinion fails to prevent the petitioner or any other person from continuing to work for world peace through the vehicle of world citizenship and world government. Any person who desires to pursue this goal while residing in the United States, however, must obey this nation’s immigration and naturalization laws.” Davis v. District Director, Immigration & Naturalization Service, supra, pág. 1184.
Nótese que el tribunal distinguió entre ese derecho a una ideología y los dere-chos políticos relacionados a la ciudadanía.


 Véase, además, la Sec. IV, Art. VI de la Constitución de Puerto Rico, supra.


 El Art. 3 de la Ley Púb. Núm. 600, supra, ed. 1982, pág. 144, dispone:
“Art. 3. Al ser adoptada la constitución por el pueblo de Puerto Rico, el Presi-dente de los Estados Unidos queda autorizado para enviar tal constitución al Con-greso de los Estados Unidos, si él llega a la conclusión de que tal constitución está de acuerdo con las disposiciones aplicables de esta Ley y de la Constitución de los Estados Unidos.”


 Véase Hearings Before the House Committee on Public Lands on H.R. 7674 and S. 3336, 81st Cong., 2d Sess. 17-34 (1950).


6) 81st Cong., 2d Sess. 17-34 (1950).


 Reimpreso en 1959 U.S. Code Cong, and Ad. News 2681.


 Véase J.A. Cabranes, Citizenship and the American Empire, 127 U. Pa. L. Rev. 391 esc. 434 (1978).


 Véanse: Hearings Before the House Committee on Interior and Insular Affairs, 82nd. Cong., 2nd Sess. (1952), y Hearings Before the Senate Committee on Interior and Insular Affairs, 82nd. Cong., 2nd Sess. (1952).


 Véase, además, National Bank v. County of Yankton, 101 U.S. 129, 133 (1879), donde se interpretó que según la Constitución federal, un territorio sujeto a la soberanía de Estados Unidos, que no tenga el rango de Estado de la Unión, queda bajo el gobierno del Congreso de Estados Unidos.


B0) Para otras opiniones que confirman la condición territorial de la isla, véanse: Torres v. Puerto Rico, 442 U.S. 465 (1979); U.S. v. Sanchez, 992 F.2d 1143 (11mo Cir. 1993), cert. denegado, 510 U.S. 110 (1994). En U.S. v. Sanchez, el Undécimo Circuito Federal de Apelaciones expresó:
“With each new organic act, first in the Foraker Act in 1900, then the Jones Act in 1917, and then the Federal Relations Act in 1950 and later amendments, Congress has simply delegated more power to Puerto Rico over local matters. But this has not changed in any way Puerto Rico’s constitutional status as a territory, or the source of power over Puerto Rico. Congress continues to be the ultimate source of power pursuant to the Territory Clause of the Constitution.” U.S. v. Sanchez, supra, pág. 1152, citando U.S. v. Lopez Andino, 831 F.2d 1164, 1176 (1er Cir. 1987), opinión concurrente del Juez Torruella, cert. denegado, 486 U.S. 1034. Véase, también, Government of Virgin Islands v. Schneider, 893 F. Supp. 490 (D. Vi. 1995).
Véase, además, J. Torruella, The Supreme Court and Puerto Rico: The Doctrine of Separate and Unequal, Río Piedras, Ed. U.P.R., 1985.


 Con el objeto de negar la naturaleza territorial del Estado Libre Asociado, y de probar la existencia del supuesto “pacto bilateral”, la Mayoría también hace refe-rencia a la Resolución 748 aprobada el 27 de septiembre de 1953 por la Asamblea General de las Naciones Unidas, al igual que a las diversas expresiones de varios funcionarios diplomáticos estadounidenses destacados ante dicho organismo internacional.
La Resolución 748 eximió al gobierno de Estados Unidos de la obligación que hasta la fecha tenía de trasmitir información a las Naciones Unidas sobre la situa-ción de Puerto Rico como parte del proceso de descolonización inspirado en la Carta de las Naciones Unidas.
La debilidad del argumento esgrimido por la Mayoría es evidente, toda vez que es completamente absurda la proposición de que las actuaciones y manifestaciones que los funcionarios diplomáticos estadounidenses ante la Organización de las Na-ciones Unidas tuvieron el efecto de modificar o alterar la condición territorial de Puerto Rico.
Más aún, el comunicado oficial enviado a las Naciones Unidas, en el cual se informaba sobre la posición formal de los Estados Unidos en el caso de Puerto Rico, señalaba inequívocamente la limitada naturaleza del sistema de autogobierno esta-blecido en la isla, además de la sujeción del Estado Libre Asociado a la Constitución federal y a la interpretación que los tribunales federales hicieran sobre la relación entre Puerto Rico y Estados Unidos.
*348Es por ello que conforme a lo aceptado actualmente por la opinio iuris y el Derecho Internacional Público, el Estado Libre Asociado reconocido en la referida Resolución 748, la cual fue aprobada por el cuestionable margen de veintidós (22) votos a favor, dieciocho (18) en contra y diecinueve (19) abstenciones, no cumple con los requisitos establecidos en las distintas resoluciones de la O.N.U. para definir las fórmulas desconolizadoras. Véase la Resolución 742 (VIII) de 1953 y las Resoluciones 1514 y 1541(XV) de 1960.


 través de todas sus disposiciones, la Constitución mira hacia una Unión indestructible integrada por estados indestructibles.” (Traducción nuestra.) Voto disidente del Juez Rehnquist, al cual se unió el Juez Burguer.


 Véase L.H. Tribe, American Constitutional Law, 2da ed., Nueva York, Ed. Foundation Press, 1988, págs. 378-385.


 De hecho, un ejemplo del poder congresional para alterar unilateralmente lo dispuesto en la Ley de Relaciones Federales con Puerto Rico se produjo en 1984 cuando el Congreso enmendó, sin consultar a los puertorriqueños, el Art. 9 de la referida ley, supra, Sec. 9, a los fines de limitar los beneficios concedidos a Puerto Rico por ésta. Véase 26 U.S.C. 7652(f).


 iop0 jje surej Congress is generally free to change its mind; in ammending legislation Congress is not bound by the intent of an earlier body.”


 Debemos señalar que desde la aprobación de la Sección 202 de la Ley de Nacionalidad de 1940, seguida por la entrada en vigor de la See. 302 de la Ley de Inmigración y Nacionalidad (Immigration and Nationality Act) de 1952 (8 U.S.C. see. 1402), todas las personas que eran ciudadanos de Estados Unidos o “ciudadanos de Puerto Rico” bajo el Acta Jones de 1917, adquirieron la condición de ciudadanos de Estados Unidos, al igual que la nacionalidad (nationality) subyacente establecida por el Artículo IX del Tratado de París. La condición de “ciudadano de Puerto Rico” no constituye una nacionalidad separada o sustituta de la condición de ciudadano de Estados Unidos conforme fue establecida en favor de los habitantes de Puerto Rico en el Immigration and Nationality Act de 1952. Mucho menos se puede interpretar que la ciudadanía de Puerto Rico surge como la nacionalidad de los habitantes de Puerto Rico a raíz del Tratado de París.
La See. 302 de la Ley de Inmigración y Nacionalidad, supra, dispone:
“All persons born in Puerto Rico on or after April 11, 1899, and prior to January 13, 1941, subject to the jurisdiction of the United States, residing on January 13, 1941, in Puerto Rico or other territory over which the United States exercises rights of sovereignty and not citizens of the United States under any other Act, are declared to be citizens of the United States as of January 13, 1941. All persons born in Puerto Rico on or after January 13, 1941, and subject to the jurisdiction of the United States, are citizens of the United States at birth.”


 Véase Cabebe v. Acheson, 84 F. Supp. 639 (9no Cir. 1949). Véase, además, E.J. Huot Calderón, The Concept of Puerto Rican Citizenship, 35 Rev. Der. Pur. 321 (1996).


 Véase 8 U.S.C. sec. 1101(a)(22); Oliver v. United States Dept. of Justice, I. & N. Serve, 517 F.2d 426 (2do Cir. 1975). Véase, además, C.S. Rhyne, International Law, Ira ed., Washington, D.C., CLB Pubs., Inc., 1971, pág. 85: “A national is an individual who owes allegiance to a certain state and has a claim to the protection of that state.”


 Véase J.B. Moore, A Digest of International Law, Washington, D.C., Government Printing Office, 1906, Vol. Ill, pág. 273.


 Véase M.M. Whiteman, Digest of International Law, Washington, D.C., Go-verment Printing Office, 1967, Vol. 8, pág. 7.
“ “With the cession of populated areas by the Crown of Spain to the United States, however, persons collectively became nationalized but not naturalized, Spanish subjects residing in ceded territory becoming nationals of the United States unless it was otherwise provided by treaty. ... Accordingly, it was realized that while all citizens of the United States were nationals, not all nationals were citizens. A hybrid status appeared, the so called ‘non-citizennational’.’ ”


 Sec. 7, Acta Foraker, 31 Stat. 77, Documentos Históricos, L.P.R.A., Tomo 1, ed. 1982, págs. 31-32, la cual disponía:
Que todos los habitantes que continúen residiendo allí, los cuales eran súbditos españoles el día once de abril de mil ochocientos noventa y nueve, y a la sazón residían en Puerto Rico, y sus hijos con posterioridad nacidos allí, serán tenidos por ciudadanos de Puerto Rico, y como tales con derecho a la protección de los Estados Unidos; excepto aquellos que hubiesen optado por conservar su fidelidad a la Corona de España el día Once de abril de mil novecientos, o antes, de acuerdo con lo previsto en el Tratado de Paz entre los Estados Unidos y España, celebrado el día once de abril de mil ochocientos noventa y nueve; y ellos, en unión de los ciudadanos de los Estados Unidos que residan en Puerto Rico, constituirán un cuerpo político bajo el nombre de “El Pueblo de Puerto Rico”, con los poderes gubernamentales que se confieren más adelante, y la facultad de demandar y ser demandados como tales.


 Sólo doscientas ochenta y ocho (288) personas repudiaron la ciudadanía estadounidense. Véase Cabranes, supra, esc. 12.


 Luego de la Guerra de Secesión y con el objeto de proteger a los esclavos libertos en los estados del sur, el Congreso aprobó la Décimocuarta Enmienda de la Constitución federal, L.P.R.A., Tomo 1, cuya Sección 1 consagra por vez primera y de forma expresa el principio de la dualidad de ciudadanías. Dicha sección le impone a los estados la obligación de respetar los privilegios e inmunidades de los ciudadanos de Estados Unidos, al igual que los derechos conferidos por el Bill of Rights de la Constitución federal. La Sección 1 de la referida enmienda dispone que:
“SECCION 1. Toda persona nacida o naturalizada en los Estados Unidos y su-jeta a su jurisdicción, será ciudadana de los Estados Unidos y del estado en que resida. Ningún estado aprobará o hará cumplir ninguna ley que restrinja los privi-legios o inmunidades de los ciudadanos de los Estados Unidos; ni ningún estado privará a persona alguna de su vida, de su libertad o de su propiedad, sin el debido procedimiento de ley, ni negará a nadie, dentro de su jurisdicción, la igual protección de las leyes.” (Énfasis suplido.) Emda. XIV, Sec. 1, Const. EE. UU., L.P.R.A., Tomo 1, ed. 1982, pág. 196.
Sin embargo, es necesario señalar que, contrario a lo que sugiere la Mayoría, en Puerto Rico la Décimocuarta Enmienda no opera directamente como ocurre en el caso de los estados, sino a través del Art. 2 de la Ley de Relaciones Federales con Puerto Rico. Esta disposición, añadida a nuestra Carta Orgánica en Agosto 5 de 1947, cap. 490, see. 7, 61 Stat. 772, y dejada en vigor el 3 de julio de 1950 por 64 Stat. 319, reconoce el carácter territorial de Puerto Rico al disponer que:
“Los derechos, privilegios e inmunidades de los ciudadanos de Puerto Rico hasta el mismo grado que si Puerto Rico fuera un Estado de la Unión y sujeto a las dispo-siciones del inciso 1 de la see. 2 del art. IV. de la Constitución de los Estados Unidos.” (Énfasis suplido.) Art. 2 de la Ley de Relaciones Federales con Puerto Rico, supra.


 Para un buen resumen de esta situación, véanse: Reed, Domicile and Nationality in Comparative Conflict of Laws, 23 U. Pitt. L. Rev. 979 (1962). También sobre el particular, véanse: R. Gallardo, La Ley de Domicilio: punto de conexión admirable en el Derecho Internacional Privado latinoamericano, 2 Inter-Am. L. Rev. 15 (1960); E. Rabel, The Conflict of Laws, 1945, Vol. I, Caps. 4-5; Goodrich, Conflict of Laws, 3ra ed. (1949), y los trabajos que aparecen en el Capítulo I de la excelente colección Selected Readings on Conflict of Laws, St. Paul, Minnesota, Ed. West Publishing Co., 1956, editado por la Asociación de Escuelas de Derecho Americanas.


 Fiddler v. Srio. de Hacienda, 85 D.P.R. 316, 323-324 (1962).


 Aunque se sostiene que la ciudadanía de Puerto Rico no tiene el alcance de una nacionalidad, en la práctica se le está confiriendo tal naturaleza. El absurdo jurídico que esto representa es evidente; si una persona que ostenta la “ciudadanía puertorriqueña” que hoy le confiere este Tribunal al recurrido decidiera establecerse permanentemente en un estado de la Unión, ésta continuaría siendo ciudadana de Puerto Rico, independientemente del tiempo que resida en dicho estado. Este resul-tado le conferiría un carácter extraterritorial a una ciudadanía que el propio inciso 1 del Artículo 10 del Código Político, citado por la mayoría expresamente la limita a las personas “nacidas en Puerto Rico y sujetos a su jurisdicción”.


 Esta teoría de la Opinión de la Mayoría es absurda. Catorce (14) años des-pués de promulgada la Constitución del Estado Libre Asociado, la Legislatura de Puerto Rico aprobó la Ley Núm. 1 de 23 de diciembre de 1966, Leyes de Puerto Rico, pág. 93. para disponer la celebración de un plebiscito sobre el status político de Puerto Rico. En dicha ley se definió el “Estado Libre Asociado”, y así se le presentó al pueblo que lo refrendó con el cincuenta y nueve porciento (59%) de los votos, de la forma siguiente en la parte pertinente:
“Un voto a favor del Estado Libre Asociado significará:
“(1) La reafirmación del Estado Libre Asociado establecido por común acuerdo bajo los términos de la Ley 600 de 1950 y la Resolución Conjunta 447 de 1952 del Congreso de Estados Unidos como comunidad autónoma permanentemente asociada a Estados Unidos de América;
“(2) La inviolabilidad de la común ciudadanía como base primordial e indispensable de la unión permanente entre Puerto Rico y Estados Unidos;
“(3) La autorización para desarrollar el Estado Libre Asociado de acuerdo con sus principios fundamentales hasta el máximum de gobierno propio compatible con la común defensa, el común mercado, la común moneda y el indisoluble vínculo de la ciudadanía de Estados Unidos ...” (Enfasis suplido y escolio omitido.) 1966 Leyes de Puerto Rico 95.
La “ciudadanía de Puerto Rico”, ciertamente, no conlleva una implicación más allá de la de residencia y domicilio a los fines electorales. Pretender darle bajo el “Estado Libre Asociado” una implicación mayor a esa ciudadanía, significaría que se perpetró contra el pueblo un engaño monumental en el plebiscito de 1967 y en el Preámbulo de la Constitución.


 Acta Jones, 39 Stat. 951, Documentos Históricos, Sec., L.P.R.A., Tomo 1.


 Es incomprensible cómo la opinión del Tribunal, emitida por el Juez Aso-ciado Señor Fuster Berlingeri, ignora toda la normativa federal aplicable en este caso cuando podría haber invadido un campo reservado exclusivamente al Congreso de Estados Unidos de acuerdo con lo dispuesto por la See. 8 del Art. I de la Consti-tución federal, L.P.R.A., Tomo 1, ed. 1982, pág. 173, la cual establece que “[e]l Con-greso tendrá facultad ... [p]ara establecer una regla uniforme de naturalización ...”.
Conforme a la casuística del Tribunal Supremo de Estados Unidos, no existe otro poder congresional más amplio que el que dicho cuerpo posee para definir el proceso a través del cual se adquiere o se pierde la ciudadanía y la nacionalidad, y para fijar las consecuencias de la adquisición o pérdida de la ciudadanía estadounidense. Véanse: Fiallo v. Bell, 430 U.S. 787, 792 (1977), citando a Oceanic Navigation Co. v. Stranahan, 214 U.S. 320, 339 (1909); Kleindienst v. Mandel, 408 U.S. 753, 766 (1972); Shaughnessy v. Mezei, 345 U.S. 206, 210 (1953); The Chinese Exclusion Case, 130 U.S. 581 (1889).


 El comentarista M.S. Satow en la obra Conscientious Objectors: Their Status, the Law and its Development, 3 Geo. Mason Civ. R. L.J. 113 (1992), enmarcó de *362la siguiente manera el contexto tradicional en que se ha desarrollado la doctrina del objetor por conciencia:
“The history of conscientious objector exemptions in the United States has developed in one central premise: those opposed to all war as a matter of religious conscience should he excused from conscription. As a result, relevant legislative history and case law have, in the main, dealt with three issues: whether the exemption extends to those who object to a particular war as opposed to war in general; whether it is constitutionally required; and the breadth of the definition of religion in the statute.”
Aunque la doctrina ha sido extendida para proteger ciertas formas de expresión, a nuestro entender ésta nunca ha sido empleada para eximir a una persona de estar sujeta a las disposiciones legales que imponen requisitos para poder ejercer derechos electorales.


 Véase la Opinión concurrente del Juez Asociado Señor Negrón García.